Exhibit 10.1

LOAN AGREEMENT

Dated as of January 30, 2007

Between

EAST GARRISON PARTNERS I, LLC,

a California limited liability company

“Borrower”

and

RESIDENTIAL FUNDING COMPANY, LLC,

a Delaware limited liability company

“Lender”



--------------------------------------------------------------------------------

ARTICLE 1

   1   

Section 1.1

  

Loan Summary

   1   

Section 1.2

  

Certain Defined Terms

   2   

Section 1.3

  

Other Definitional Provisions

   17

ARTICLE 2

   18   

Section 2.1

  

Agreement to Lend and Borrow

   18   

Section 2.2

  

Evidence of Indebtedness

   18   

Section 2.3

  

Use of Disbursements

   18   

Section 2.4

  

Commitment Fee

   18   

Section 2.5

  

No Reduction in Commitment Fee

   19   

Section 2.6

  

Interest

   19   

Section 2.7

  

Interest Rate Limitation

   20   

Section 2.8

  

Repayment of Principal

   20   

Section 2.9

  

Prepayment of the Loan

   21   

Section 2.10

  

Payments

   21   

Section 2.11

  

Applications of Payments; Late Charges and Default Rate

   21   

Section 2.12

  

Revolving Nature of Loan

   22   

Section 2.13

  

Security

   22

ARTICLE 3

   23   

Section 3.1

  

Closing

   23   

Section 3.2

  

Conditions to Disbursement

   23   

Section 3.3

  

Application of Disbursements

   25   

Section 3.4

  

Disbursements Notwithstanding Noncompliance

   25   

Section 3.5

  

Commencement of Development Work in Phases

   26

ARTICLE 4

   27   

Section 4.1

  

Consideration

   27   

Section 4.2

  

Organization

   27   

Section 4.3

  

Authorization

   27   

Section 4.4

  

Governmental Consents

   27   

Section 4.5

  

Validity

   28   

Section 4.6

  

Financial Position

   28   

Section 4.7

  

Governmental Regulations

   28   

Section 4.8

  

Employee Benefit Plans

   28

 

i



--------------------------------------------------------------------------------

Section 4.9

  

Securities Activities

   28

Section 4.10

  

No Material Adverse Change

   28

Section 4.11

  

Payment of Taxes

   28

Section 4.12

  

Litigation

   29

Section 4.13

  

Environmental Matters

   29

Section 4.14

  

No Burdensome Restrictions

   29

Section 4.15

  

Full Disclosure

   29

Section 4.16

  

Adequate Consideration

   29

Section 4.17

  

USA Patriot Act

   30

Section 4.18

  

Development Agreement and Disposition and Development Agreement


   30

ARTICLE 5        COVENANTS OF BORROWER

   31

Section 5.1

  

Consideration

   31

Section 5.2

  

Reporting Requirements

   31

Section 5.3

  

Borrower’s Operations and Management

   34

Section 5.4

  

Insurance

   35

Section 5.5

  

Financial Covenants

   36

Section 5.6

  

Incurrence of Debt

   37

Section 5.7

  

No Transfers

   37

Section 5.8

  

USA Patriot Act

   37

Section 5.9

  

Further Assurances; Cooperation

   38

Section 5.10

  

Development Work Must Be Included in Budget

   38

Section 5.11

  

Recordation of Final Maps

   38

Section 5.12

  

Development Agreement and Disposition and Development Agreement

   38

Section 5.13

  

Management

   38

Section 5.14

  

Development Work in any Phase

   38

Section 5.15

  

Certain Permits/Licenses

   39

Section 5.16

  

Homebuilders

   39

ARTICLE 6        THE PROJECT

   40

Section 6.1

  

Consideration

   40

Section 6.2

  

Title to Project

   40

Section 6.3

  

No Prior Liens or Claims

   40

 

ii



--------------------------------------------------------------------------------

Section 6.4

  

Access to the Project

   40

Section 6.5

  

Compliance with Laws and Regulations

   41

Section 6.6

  

Covenants, Zoning, Codes, Permits and Consents

   41

Section 6.7

  

Utilities

   41

Section 6.8

  

Survey, Map, Permits, Licenses and Approvals

   41

Section 6.9

  

Plans and Specifications; Budget

   41

Section 6.10

  

Changes to Plans and Specifications and Budget

   42

Section 6.11

  

Adequacy of Loan Amount

   44

Section 6.12

  

Construction Start and Completion

   44

Section 6.13

  

Personal Property Incorporation

   44

Section 6.14

  

Contractors and Contracts

   44

Section 6.15

  

Evidence of Ownership of Materials

   45

Section 6.16

  

Lender Inspections, Appraisal and Information

   45

Section 6.17

  

Correction of Defects

   45

Section 6.18

  

Protection Against Lien Claims

   45

Section 6.19

  

Approval of Easements

   46

Section 6.20

  

Signs

   47

ARTICLE 7        SALES AND RELEASES

   48

Section 7.1

  

Sales Agreements

   48

Section 7.2

  

Sales and Closings

   48

Section 7.3

  

Releases from Lien of Security Instrument

   49

ARTICLE 8        EVENTS OF DEFAULT AND REMEDIES

   51

Section 8.1

  

Events of Default

   51

Section 8.2

  

Remedies

   55

Section 8.3

  

Authorization to Apply Assets to Payment of Loan

   58

ARTICLE 9        MISCELLANEOUS

   59

Section 9.1

  

Successors and Assigns; No Assignment by Borrower

   59

Section 9.2

  

Notices

   59

Section 9.3

  

Borrower’s Representatives

   60

Section 9.4

  

Changes, Waivers, Discharge and Modifications in Writing

   61

Section 9.5

  

No Waiver; Remedies Cumulative

   61

Section 9.6

  

Costs, Expenses and Taxes

   62

Section 9.7

  

Disclaimer by Lender; No Joint Venture

   62

 

iii



--------------------------------------------------------------------------------

Section 9.8

  

Indemnification

   63

Section 9.9

  

Consultants

   63

Section 9.10

  

Governing Law

   64

Section 9.11

  

Titles and Headings

   64

Section 9.12

  

Counterparts

   64

Section 9.13

  

Lender’s Rights with Respect to Loan

   64

Section 9.14

  

Confidentiality

   64

Section 9.15

  

Time is of the Essence

   64

Section 9.16

  

No Third Parties Benefited

   65

Section 9.17

  

Severability

   65

Section 9.18

  

Jurisdiction

   65

Section 9.19

  

Waiver of Jury Trial

   66

Section 9.20

  

Interpretation

   66

Section 9.21

  

Destruction of Note

   66

Section 9.22

  

Entire Agreement

   66

EXHIBIT A

  

CONDITIONS TO OBLIGATION OF LENDER TO MAKE THE LOAN

   A-1

EXHIBIT B

  

PROJECT UNDERWRITING DOCUMENTS

   B-1

EXHIBIT C

  

FORM OF DRAW REQUEST CERTIFICATION

   C-1

EXHIBIT D

  

CONSTRUCTION PROGRESS SCHEDULE

   D-1

EXHIBIT E

  

PROJECT BUDGET

   E-1

EXHIBIT F

  

FORM OF PHASE COMMITMENT

   F-1

EXHIBIT G

  

SCHEDULE OF MINIMUM REQUIRED PAYMENTS PER LOT/SCHEDULED RELEASE PRICE

   G-1

EXHIBIT H

  

PHASE DEPICTIONS

   H-1

EXHIBIT I

  

LYON REPRESENTATIVES

   I-1

 

iv



--------------------------------------------------------------------------------

LOAN AGREEMENT

THIS LOAN AGREEMENT (this “Loan Agreement”) is made as of January 30, 2007, by
and between EAST GARRISON PARTNERS I, a California limited liability company
(“Borrower”), and RESIDENTIAL FUNDING COMPANY, LLC, a Delaware limited liability
company (“Lender”).

RECITALS:

A. Borrower has applied to Lender for a revolving loan in the principal amount
of $75,000,000 (the “Loan”) to finance the acquisition and development of that
certain residential housing community commonly known as East Garrison that
Borrower anticipates undertaking.

B. Lender is willing to make the requested loan upon and subject to the terms
and conditions set forth in this Loan Agreement.

AGREEMENT:

NOW, THEREFORE, in consideration of the covenants and conditions herein
contained, the parties agree as follows:

 

v



--------------------------------------------------------------------------------

ARTICLE 1 LOAN SUMMARY; DEFINITIONS

Section 1.1 Loan Summary

The following is a summary of terms relating to the Loan and the Project (each
as hereinafter defined). In the event of any inconsistencies between the terms
of this section and the remainder of this Loan Agreement, the terms of the
remainder of this Loan Agreement will prevail.

(a) Project: East Garrison, consisting of 244.43 acres with an approved Vesting
Tentative Map for 1,400 housing units to be built-out in three phases,
consisting of 420 affordable units and 980 market rate Homes and a Town Center
with up to 75,000 square feet of commercial/retail/office uses located in
Monterey County, California. The project will be developed to a finished
lot/parcel condition.

(b) Loan Amount: (i) Seventy-Five Million Dollars ($75,000,000) from January 30,
2007, through January 30, 2009, (ii) Thirty-Five Million Dollars ($35,000,000)
thereafter through January 30, 2010, (iii) Fifteen Million Dollars ($15,000,000)
thereafter through the Maturity Date, and (iv) Zero Dollars ($0) thereafter,
which amounts may be adjusted pursuant to Section 2.9, provided that the Loan
Amount may not at any time exceed Seventy-Five Million Dollars ($75,000,000).

(c) Development Work Commencement Date: not more than ninety (90) days after the
date of this Agreement.

(d) Commitment Fee: 0.5% of the Loan Amount per annum, paid quarterly, as
provided in Sections 1.2 and 2.4 below.

(e) Interest Rate: Prime Rate + 0.5%. Interest and fees will be calculated on
the basis of a 365-day year counting the actual number of days occurring in the
period for which the interest or fees are payable.

(f) Maturity Date: January 30, 2011.

(g) Advance Rate: 100% of the Qualified Project Expenditures; provided, however,
that in no event (1) shall Lender advance more than $1,500,000 for the cost of
acquiring the Land, (2) shall Lender be obligated to advance funds, when
aggregated, in excess of 60% of the sum of (i) the Value of that portion, if
any, of the Project for which a Phase Commitment has been fully executed and
delivered by the parties thereto, and (ii) the Value of that portion, if any, of
the Land for which a Phase Commitment has not been fully executed and delivered
by the parties thereto, together with any improvements on or to such Land for
which Lender advanced Loan proceeds that have been made or constructed by
Borrower, or (3) shall Borrower contribute to the Project less than Ten Million
Two Hundred Thousand Dollars ($10,200,000) in equity.

(h) Principal Repayment: See Section 2.8.

(i) Lot presale requirements for new Phase Commitment: 100% of Lots and other
tracts of real property in each Phase with respect to which Lender has disbursed
Loan proceeds.

1



--------------------------------------------------------------------------------

(j) A final Map as to Phase 1 shall be recorded no later than July 30, 2007.

Section 1.2 Certain Defined Terms

As used in this Loan Agreement (including any Exhibits attached to this Loan
Agreement), the following terms have the meanings set forth below (unless
expressly stated to the contrary):

“Advance Rate” has the meaning set forth in Section 1.1.

“Affiliate” means a Person that, directly or indirectly, controls, is controlled
by, or is under common control with, a referenced Person.

“Agency” means the Redevelopment Agency of the County of Monterey.

“Anniversary Date” means, during the term of the Loan, each annual anniversary
of the date of this Loan Agreement.

“Appraisal Report” means, with respect to the Project, a real estate appraisal
report that (i) has been prepared by an Appraiser, (ii) at the time it is
submitted to Lender is not more than 3 months old, or was updated by letter or
other written supplement not more than 3 months prior to the date of submission
to Lender, (iii) states that it is prepared in accordance with the applicable
standards of the American Institute of Real Estate Appraisers for such reports,
(iv) provides an appraisal of the Value of the Project and/or the Land or
portion thereof required to be appraised, and (v) employs a customary
methodology and provides limiting conditions satisfactory to Lender in its
reasonable discretion.

“Appraiser” means, with respect to the Project, a Person who is qualified to
appraise property similar in size and scope to the Project and which Person is
acceptable to Lender in its reasonable discretion.

“Assignment” means that certain Assignment of Construction Agreements and
Development Items dated as of even date herewith and executed by Borrower in
favor of Lender, as the same may be amended or otherwise modified from time to
time.

“Borrower” means East Garrison Partners I, LLC, a California limited liability
company.

“Budget” means the itemized budget for the Project with a listing of the
allocation of budget items to each Phase (including an allocation to each Phase
of the costs already expended prior to the date of this Loan Agreement,
including the cost of the Land), submitted to and approved by Lender and
attached hereto as Exhibit E, as the budget may be amended in accordance with
the provisions of Section 6.10.

“Business Day” means any day on which Lender and the Federal Reserve Bank are
legally open for business.

“Change” means any material extra work not contemplated by the Plans and
Specifications, the installation of materially additional or different materials
from those described in the Plans and

 

2



--------------------------------------------------------------------------------

Specifications, or any other material change in the Plans and Specifications.

“Commitment Fee” means an annual fee equal to 0.50% per annum of the Loan Amount
(as determined by Lender on each Anniversary Date) that Borrower is required to
pay to Lender during the period from the date of this Loan Agreement through the
Maturity Date, as set forth in Section 2.4.

“Construction Agreements” means all agreements (including, without limitation,
grading and construction contracts) entered into between Borrower and any
contractor, architect, engineer, supplier or other Person with respect to the
development or construction of the Project, as those agreements may be amended
or otherwise modified from time to time in accordance with this Loan Agreement.

“Construction Progress Schedule” means the schedule for the Development Work
submitted to and approved by Lender and attached to this Loan Agreement as
Exhibit D, as that schedule may be adjusted in accordance with the provisions of
this Loan Agreement.

“Debt” means, for any Person, the sum of the following:

(1) indebtedness for borrowed money;

(2) obligations evidenced by bonds, debentures, notes or other similar
instruments;

(3) obligations to pay the deferred purchase price of property or services;

(4) obligations as lessee under leases that have been or should be, in
accordance with GAAP, recorded as capital leases;

(5) obligations of the Person to purchase securities (or other property) that
arise out of or in connection with the sale of the same or substantially similar
securities or property;

(6) obligations of the Person to reimburse any bank or other Person in respect
of amounts actually paid under a letter of credit or similar instrument;

(7) indebtedness or obligations of others secured by a lien on any asset of the
Person, whether or not such indebtedness or obligations are assumed by the
Person (to the extent of the value of the asset);

(8) obligations under guaranties in respect of, and obligations (contingent or
otherwise) to purchase or otherwise acquire, or otherwise to assure a creditor
against loss in respect of, indebtedness or obligations of others of the kinds
referred to in clauses (1) through (7) above; and

(9) liabilities in respect of unfunded vested benefits under plans covered by
Title IV of ERISA.

 

3



--------------------------------------------------------------------------------

“Default Rate” means an annual rate equal to the Prime Rate plus 6.25%.

“Development Agreement” means that certain Development Agreement by and between
the County of Monterey and Borrower dated as of October 4, 2005, with respect to
the Land.

“Development Work” means the work of development to be performed on or with
respect to the Land (including, without limitation, the installation of
utilities, roads and all related on-site and off-site improvements) in
connection with the development of the Land into Finished Lots upon which
construction of the Homes or other vertical construction shall commence, all of
which work and construction will be completed by or on behalf of Borrower in
accordance with the Plans and Specifications, but will not include the Homes or
any other vertical construction.

“Disposition and Development Agreement” means that certain Disposition and
Development Agreement (Together with Exclusive Negotiation Rights to Certain
Property) by and between the Agency and Borrower dated as of October 4, 2005,
with respect to the Land.

“Disposition and Development Agreement Assignment” means that certain Assignment
of Disposition and Development Agreement of even date herewith by Borrower in
favor of Lender, as the same may be amended or otherwise modified from time to
time.

“Draw Request Certification” means, with respect to a requested disbursement of
the Loan, a certification of Borrower delivered to Lender substantially in the
form of Exhibit C.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations and rulings issued thereunder.

“Environmental Indemnity” means, collectively, that certain Hazardous Substances
Remediation and Indemnification Agreement dated of even date herewith executed
by Borrower in favor of Lender, as the same may be amended or otherwise modified
from time to time, and that certain unsecured Hazardous Substances Remediation
and Indemnification Agreement dated as of the date hereof executed by Guarantor
in favor of Lender, as the same may be amended or otherwise modified from time
to time.

“Event of Default” means the occurrence, after any applicable grace period, of
any of the events listed in Section 8.1.

“FORA Loan” means the $4,100,000 loan made by the First National Bank to the
Fort Ord Reuse Authority with respect to which approximately $1,323,712 in
interest payments is intended by the parties to be paid from Loan proceeds.

“Finished Lot” means a Lot on which the Development Work is completed and as to
which Borrower is entitled to receive a building permit for the construction of
a Home or other vertical construction.

“General Lyon” means William Lyon, an individual.

“Incidental Take Permit” means that certain permit issued in connection with the
Project by the California Department of Fish and Game to East Garrison Partners,
LLC.

 

4



--------------------------------------------------------------------------------

“Force Majeure Event” means fire, flood, labor dispute, weather, governmental
action or other cause beyond the reasonable control of Borrower that delays the
Development Work.

“GAAP” means generally accepted accounting principles set forth in the opinions
and pronouncements of the Accounting Principles Board of the American Institute
of Certified Public Accountants and statements and pronouncements of the
Financial Accounting Standards Board, or if those boards have not established
principles regarding an accounting issue, then and only then, the principles set
forth in any other statements by another entity approved by a significant
segment of the accounting profession prevalent in the United States of America.

“Gross Selling Price” means, with respect to a sold Lot or another tract of real
property comprising the Land that has been sold, the amount set forth in the
Sales Agreement as the total amount to be paid to Borrower, including but not
limited to, any earnest money or other deposit paid by the buyer, the base sales
price for the Lot or tract plus any lot premium, whether financed or collected
at the close of the escrow, less any concessions given by Borrower.

“Guarantor” means, collectively, Lyon and Woodman; all provisions contained in
this Loan Agreement and pertaining to “Guarantor” are deemed to apply to each
and every Person who is a Guarantor.

“Guaranty” means that certain Completion Guaranty dated of even date herewith
executed by Guarantor in favor of Lender, as the same may be amended or
otherwise modified from time to time.

“Hazardous Materials” means the following:

(1) oil, flammable substances, explosives, radioactive materials, hazardous
wastes or substances, toxic wastes or substances or any other materials or
pollutants, exposure to which is prohibited, limited or regulated by any
governmental authority pursuant to any Hazardous Materials Law;

(2) asbestos in any form that is or could become friable, urea formaldehyde foam
insulation, transformers or other equipment that contains dielectric fluid
containing levels of polychlorinated biphenyls in excess of 50 parts per
million, exposure to which is prohibited, limited or regulated by any
governmental authority pursuant to any Hazardous Materials Law;

(3) chemical, material or substance defined as or included in the definition of
“hazardous substances”, “hazardous wastes”, “hazardous materials”, “extremely
hazardous waste”, “restricted hazardous waste”, or “toxic substances” or words
of similar import under any Hazardous Material Laws;

(4) any mold, mildew, fungi, spore, or organic or biological contaminant (or
toxic byproduct of any of the preceding), or any other toxic substance (or
byproduct thereof) resulting from condensation or moisture; and

 

5



--------------------------------------------------------------------------------

(5) any other chemical, material or substance, exposure to which is prohibited,
limited or regulated by any governmental authority pursuant to any Hazardous
Materials Law.

“Hazardous Materials Claims” means any and all enforcement, clean-up, removal or
other governmental or regulatory actions or orders threatened, instituted or
completed pursuant to any Hazardous Materials Laws, together with all claims
made or threatened by any third party relating to damage, contribution, cost
recovery compensation, loss or injury resulting from any Hazardous Materials.

“Hazardous Materials Laws” means any federal, state or local laws, ordinances
and the regulations, policies or publications promulgated pursuant thereto
relating to (i) the environment, (ii) health and safety, (iii) any Hazardous
Materials (including, without limitation, the use, handling, transportation,
production, disposal, discharge or storage thereof), (iv) industrial hygiene or
(v) environmental conditions on, under or about property, including, without
limitation, soil and groundwater conditions; including, but not limited to the
following, as now or hereafter amended:

(1) Federal Statutes: the Clean Air Act, 42 U.S.C. Section 7401, et seq.; the
Comprehensive Environmental Response, Compensation and Liability Act of 1980, 42
U.S.C. Section 9601, et seq., as amended by the Superfund Amendments and
Reauthorization Act of 1986, 42 U.S.C. Section 11001, et seq.; the Federal Water
Pollution Control Act, as amended, 33 U.S.C. Section 1251, et seq.; the
Hazardous Materials Transportation Act, as amended, 49 U.S.C. Section 1801, et
seq.; the Resource Conservation and Recovery Act, 42 U.S.C. Section 6901, et
seq.; the Safe Drinking Water Act, 42 U.S.C. Sections 300f to 300j; the Solid
Waste Disposal Act, 42 U.S.C. Section 3251, et seq.; and the Toxic Substances
Control Act, 15 U.S.C. Section 2601, et seq.; and

(2) California State Regulations: Sections 25115, 25117, 25122.7, 25140,
25249.8, 25281, 25316, 25501, and 25316 of the California Health and Safety
Code; and Article 9 or Article 11 of Title 22 of the California Administrative
Code, Division 4, Chapter 20.

“Homes” means the single family residences, condominium homes and/or attached
townhouses that will be constructed by parties permitted under the Loan
Documents, the Development Agreement and the Disposition and Development
Agreement in accordance with the Plans and Specifications, which structures will
be constructed on the Finished Lots and offered for sale to individuals and
families.

“Indemnified Party” means Lender and any Affiliate of Lender and any successors
or assigns of Lender or any Affiliate and each of their officers, directors,
employees, agents, attorneys, consultants and advisors.

“Inspector” means the inspector(s) or engineer(s) engaged by Lender, at the
expense of Borrower, to provide to Lender consultation services in connection
with the Project.

“Interest Due Date” means the 15th calendar day of each month in which Lender
has sent a

 

6



--------------------------------------------------------------------------------

statement of interest due pursuant to the terms of Section 2.6(b).

“Interest Rate” means the per annum Prime Rate plus 0.50%.

“Interest Reserve” means the amount within the Budget that has been designated
by Borrower and approved by Lender as available to pay the interest on the Loan,
subject to Lender’s right to terminate such availability in accordance with the
provisions of Section 2.6(c) below.

“Land” means that certain real property that is suitable for and substantially
entitled for the construction of the Homes and other vertical construction
thereon and related on and off-site improvements and upon which Borrower will
perform in Phases the Development Work, as the real property is legally
described in the Security Instrument.

“Land Banking” means the practice of acquiring unimproved real property and not
commencing the initial phase of development of the real property within 6 months
after the date of acquisition.

“Land Speculation” means the practice of acquiring either (i) unimproved real
property and reselling the real property without adding value by development of
the real property, or (ii) real property for which a plat has not been obtained
or which is not substantially entitled for the development of a residential
project.

“Laws and Regulations” means (i) all laws, regulations, orders, codes,
ordinances, rules, statutes and policies of all local, regional, county, state
and federal governmental authorities having jurisdiction over a Project
including, without limitation, all applicable zoning, subdivision, environmental
protection, use and building codes, laws, ordinances and regulations, and
(ii) all restrictive covenants and other title encumbrances, permits and
approvals, leases and other rental agreements that in any case relate to the
development, occupancy, ownership, management, use, and/or operation of the
Project.

“Lender” means Residential Funding Company, LLC, a Delaware limited liability
company, its successors or assigns.

“Lender’s Escrow Instructions” means the escrow instructions issued by Lender,
or Lender’s legal counsel on behalf of Lender, to the Title Company and accepted
in writing by the Title Company, specifying (i) the terms and conditions under
which the Title Company may disburse the initial disbursement of the Loan for
the Project; (ii) Lender’s requirements with respect to the Title Policy; and
(iii) any other matters that Lender or Lender’s legal counsel may deem necessary
or appropriate.

“Lender’s Release Price” means, with respect to any parcel of the Land that
Borrower requests Lender to release from the lien of the Security Instrument,
the amount required to be paid to Lender prior to the release, which amount
equals, for each Lot located in the Project, the amount specified in
Section 2.8(1).

“Loan” means the revolving loan described in this Loan Agreement in a principal
amount not to exceed the Loan Amount.

“Loan Agreement” means this Loan Agreement, as the same may be amended or
otherwise

 

7



--------------------------------------------------------------------------------

modified from time to time in accordance with the terms hereof.

“Loan Amount” means the “Loan Amount”, as set forth in the Loan Summary.

“Loan Documents” means all documents, instruments, agreements, assignments and
certificates relating to the Loan, including, without limitation, any and all
loan or credit agreements, promissory notes, deeds of trust, mortgages,
financing statements, security agreements, assignments of rents, assignments of
leases, assignments of contracts, environmental indemnities, guaranties,
contractor’s consent agreements, construction agreements, plans and
specifications, opinions of counsel, evidences of authorization or incumbency,
escrow instructions, and architect’s consent agreements to be executed (and
acknowledged where applicable) by Borrower, Guarantor and/or Lender (where
applicable), all in connection with Lender making the Loan to Borrower as the
same may be amended or otherwise modified from time to time in accordance with
this Loan Agreement. The Loan Documents will include, but not be limited to, the
following:

(1) this Loan Agreement;

(2) each Phase Commitment;

(3) the Note;

(4) the Guaranty;

(5) the Security Instrument;

(6) the Environmental Indemnity;

(7) the Assignment;

(8) the Disposition and Development Agreement Assignment;

(9) the Recognition Agreement;

(10) the UCC Financing Statement;

(11) the Construction Agreements; and

(12) the Plans and Specifications.

“Loan Summary” means the summary of certain terms of the Loan and certain
requirements with respect to the Project set forth in Section 1.1 above.

“Lots” means the tracts of real property within the Land comprising the Project
that have been or will be developed for the subsequent construction thereon of
the Homes and other vertical construction.

“Lyon” means, collectively, Lyon East Garrison and Lyon Homes.

 

8



--------------------------------------------------------------------------------

“Lyon East Garrison” means Lyon East Garrison Company I, LLC, a California
limited liability company.

“Lyon Homes” means William Lyon Homes, Inc., a California corporation.

“Map” means a final subdivision or parcel map consistent with the Plans and
Specifications and with the Laws and Regulations.

“Material Adverse Change” means any material and adverse change in, or a change
that has a material adverse effect upon, any of:

(1) the business, properties, operations or condition (financial or otherwise)
of Borrower or Guarantor such that, with the giving of notice, the passage of
time, or both, could reasonably be expected to result in either (i) Borrower or
Lyon Homes failing to comply with any of the financial covenants contained in
Section 5.5 or (ii) Borrower’s or Guarantor’s inability to perform its or their
respective obligations pursuant to the terms of the Loan Documents; or

(2) the legal or financial ability of Borrower or Guarantor to perform its or
their respective obligations under the Loan Documents and to avoid any Potential
Default or Event of Default; or

(3) the legality, validity, binding effect or enforceability against Borrower or
Guarantor of any Loan Document.

“Maturity Date” means the first to occur of (i) the “Maturity Date,” as set
forth in the Loan Summary, or (ii) the date on which the Loan is required to be
repaid pursuant to Section 8.2.

“Maximum Loan to Value Ratio” means seventy percent (70%) of the sum of (i) the
Value of that portion, if any, of the Project for which a Phase Commitment has
been fully executed and delivered by the parties thereto, and (ii) the Value of
that portion, if any, of the Land for which a Phase Commitment has not been
fully executed and delivered by the parties thereto, together with any
improvements on or to such Land for which Lender advanced Loan proceeds that
have been made or constructed by Borrower.

“Maximum Loan Amount” means (a) Five Million Seven Hundred Thousand Dollars
($5,700,000), with respect to issuance of the Phase Commitment for Phase 2, and
(b) Six Million Dollars ($6,000,000), with respect to issuance of the Phase
Commitment for Phase 3.

“Net Income” means, with respect to a calendar year, the after-tax net income of
a Person on a consolidated basis for such calendar year determined in accordance
with GAAP, before any extraordinary losses.

“Net Sales Proceeds” means, with respect to the sale of a Lot or other tract of
real property comprising the Land, the Gross Selling Price, less (x) an amount
equal to any PAPA Payment required to be paid pursuant to the Disposition and
Development Agreement, and (y) normal and customary commissions and closing
costs paid to independent third parties, it being understood that (i) any and
all amounts otherwise payable to Borrower as the Gross Selling Price, including

 

9



--------------------------------------------------------------------------------

but not limited to any deposit paid by the purchaser of the Lot or tract, will
be proceeds required to be paid to Lender as a portion of the Net Sales
Proceeds, and (ii) until the Loan and all other obligations under the Loan
Documents are repaid in full, in no event may any amounts be paid at the closing
to Borrower or any Affiliate thereof.

“Net Worth” means that term as defined in accordance with GAAP.

“Non-Project” means any project or business activity of Borrower or Guarantor
other than the Project.

“Note” means that certain Revolving Promissory Note dated as of even date
herewith and executed by Borrower, as maker, and made payable to the order of
Lender, as holder, in the amount of Seventy-Five Million Dollars ($75,000,000)
and maturing on the Maturity Date, to evidence the Loan, as the same may be
amended or otherwise modified from time to time.

“Operating Agreement” means that certain Operating Agreement for East Garrison
Partners I, LLC dated January 21, 2003, as amended by that certain First
Amendment to Operating Agreement for East Garrison Partners I, LLC dated
January 10, 2006, and by that certain Second Amendment to Operating Agreement
for East Garrison Partners I, LLC dated May 8, 2006, as the same may be further
amended or otherwise modified from time to time in compliance with the terms of
this Loan Agreement.

“PAPA Payment” means any “Participation Payment” Borrower is required to pay to
the Agency pursuant to Attachment No. 4 to the Disposition and Development
Agreement, as such Participation Payments may be amended from time to time with
approval of Lender.

“Permitted Exceptions” means (i) real estate taxes and assessments not yet due
and payable and possible supplemental assessments for improvements constructed
on the Land, (ii) exceptions to title that are approved in writing by Lender
(including such easements, dedications, covenants and other matters to which
Lender consents, in writing after the date of this Loan Agreement), (iii) the
exceptions set forth in the Title Policy, and (iv) any liens against any portion
of the Project that Borrower is contesting in accordance with the provisions of
Section 6.18 below.

“Person” means an individual, partnership, corporation (including a business
trust), limited liability company, joint stock company, trust, unincorporated
association, joint venture or other entity, or a government or any political
subdivision or agency thereof.

“Phase” means that portion of the Project that will be developed as a separate
phase and for which the Budget has segregated the costs of the Development Work
applicable to that Phase only, which Phases are identified as Phases 1 through 3
in the map attached hereto as Exhibit G, all of which Phases total approximately
244.43 acres of Land, and each Phase to be approved for funding by the issuance
of a Phase Commitment as provided for in Section 3.5.

“Phase 1” means that portion of the Land so designated on the Phase Map attached
hereto as Exhibit H, as shall be further specified in the Phase Commitment for
Phase 1 if and when issued.

“Phase 2” means that portion of the Land so designated on the Phase Map attached
hereto as Exhibit H, as shall be further specified in the Phase Commitment for
Phase 2 if and when issued.

 

10



--------------------------------------------------------------------------------

“Phase 3” means that portion of the Land so designated on the Phase Map attached
hereto as Exhibit H, as shall be further specified in the Phase Commitment for
Phase 3 if and when issued.

“Phase Commitment” means a Phase Commitment in substantially the form attached
hereto as Exhibit F.

“Plans and Specifications” means the final set of architectural, structural,
mechanical, electrical, grading, sewer, water, street and utility plans and
specifications for the Development Work to be included within the Project,
including all supplements, amendments and modifications thereto signed and
affixed with the engineer’s and, if any, architect’s registration stamp or seal,
all in form and substance reasonably satisfactory to Lender and the Inspector.

“Potential Default” means the existence of any event, which with the giving of
notice, the passage of time, or both, would constitute an Event of Default
hereunder or an event of default (however described) under any other of the Loan
Documents.

“Prepayment Price” means an amount equal to (i) the principal amount of the Loan
to be prepaid, as requested by Borrower, with no premium thereon, plus (ii) all
accrued interest to the date of prepayment on the principal amount prepaid, plus
(iii) all earned but unpaid fees and other charges that are payable to Lender.

“Prime Rate” means the rate that is indicated in the Telerate as the prime
lending rate announced from time to time by JPMorgan Chase Bank, N.A., a
national banking association, as in effect from time to time, it being
understood that the Prime Rate is a reference rate and does not necessarily
represent the lowest or best rate actually charged to any customer. If the rate
is no longer shown in the Telerate, Borrower and Lender will agree on a
substitute source for determining the prime lending rate of JPMorgan Chase Bank,
N.A.

“Project” means the acquisition and development project referred to in the Loan
Summary and consisting of (i) the Land relating to each Phase and (ii) the
Development Work to be completed in Phases on the Land.

“Project Underwriting Documents” means the documents listed in Exhibit B and any
other documents relating to the Project that Lender requests, all in form and
substance satisfactory to Lender.

“Qualified Project Expenditures” means the costs for which proceeds of the Loan
may be disbursed, which costs will be limited to the following:

(1) cost of acquiring the Land or the Lots;

(2) the cost of materials and labor in place for the Project that are related to
performance of the Development Work, but excluding any costs for materials
delivered to the Land (i) that have not yet been put in place, or (ii) as to
which Borrower does not have title;

(3) to the extent approved by Lender as to the Project, the normal and customary
indirect costs and expenses related to the performance of the Development

 

11



--------------------------------------------------------------------------------

Work, such as on-site supervision, temporary fencing, security, trailer rental,
construction office supplies, temporary utilities, equipment rental, messenger
and postage costs;

(4) the costs of architectural, engineering and governmental fees related to the
Project;

(5) the Interest Reserve and Commitment Fee;

(6) the sales and marketing expenses (not to exceed 1.0% of the projected gross
sales revenues for the Project);

(7) the general and administrative expenses (not to exceed 2.5% of the projected
gross sales revenues for the Project); and

(8) any other item contained in the Budget and relating to the Project to the
extent not expressly described or limited above.

The particular amounts that may be disbursed for each of the categories set
forth in paragraphs (1) through (7) above are limited to the amounts set forth
in the Budget for the Project. Amounts in the Budget that are not listed in any
of the categories set forth in paragraphs (1) through (7) above will not be
Qualified Project Expenditures and proceeds of the Loan may not be disbursed for
any such costs.

“Qualified Transferee” means a transferee that is (1) the executor of the estate
of General Lyon, (ii) a member of the immediate family of General Lyon, or
(3) the trustee of a trust established and continuously maintained for the sole
benefit of a member or members of the immediate family of General Lyon.

“Recognition Agreement” means that certain Consent, Subordination and
Recognition Agreement dated on or about the date hereof by and among the Agency,
the County of Monterey, Borrower and Lender, as the same may be amended or
otherwise modified from time to time.

“Regulatory Approvals” means any permits, licenses, consents, approvals or
authorizations (or withholding of objections), declarations by, or registrations
or filings with, any governmental entity having jurisdiction and authority over
the subject matter with respect to which approval is sought.

“Rental Affordable Housing” means the rental affordable housing to be
constructed on Lots or other tracts of real property comprising the Land
pursuant to the Disposition and Development Agreement.

“Right-of-Entry License” means that certain Department of the Army
Right-of-Entry letter dated May 12, 2006, issued in connection with the Project
by Karen M. Fisbeck to Michael A. Houlemard, Jr.

“Sales Agreement” means, with respect to a Project, a written agreement for the
sale of a Lot or other tract of real property comprising the Land between
Borrower and a Person (other than Lyon East Garrison, Woodman LLC or any of
their respective Affiliates) who has been pre-

 

12



--------------------------------------------------------------------------------

qualified for the financing necessary to purchase the Lot or tract and who is a
permitted transferee under the Disposition and Development Agreement, which
agreement must:

(1) be binding upon the purchaser;

(2) require the purchaser to deposit with Debtor an “at risk” deposit, provided
that if the deposit is to be returned to the purchaser if contingencies
specified in the agreement are not satisfied (other than those allowed in clause
(3) of this definition), then the deposit is not “at risk” until such
contingencies have all been eliminated;

(3) contain no contingencies to the obligation of the purchaser to purchase the
applicable Lot or tract, other than contingencies related to performance by
Borrower; provided that if any contingency is not removed within 60 days of the
date of the agreement, the agreement will no longer be considered a “Sales
Agreement” for purposes of this Loan Agreement; and

(4) conform to all applicable laws, regulations, codes and ordinances, including
those requiring disclosures to prospective and actual buyers.

“Scheduled Release Price” means the release prices designated on Exhibit G
attached hereto.

“Security Instrument” means that certain Construction Deed of Trust, Security
Agreement and Fixture Filing with Assignment of Rents, Proceeds and Agreements
dated of even date herewith executed or to be executed by Borrower, as trustor,
for the benefit of Lender, as the same may be amended or otherwise modified from
time to time.

“Shortfall Loan” means the approximately $5,513,000 loan made by or on behalf of
Borrower to the Agency to subsidize the construction of approximately 196 units
of Rental Affordable Housing if tax increment funds are not available for same.

“Soft Costs” means Borrower’s overhead, general and administrative expenses,
legal costs and expenses, costs and expenses of obtaining government approvals,
planning costs and other “soft costs” incurred in the planning, acquisition,
development, marketing and sale of the Project.

“Tangible Net Worth” means the difference between (a) the tangible assets of a
Person on a consolidated basis as determined in accordance with GAAP, after
deducting adequate reserves in each case where, in accordance with GAAP, a
reserve is permitted, and (b) the Total Liabilities of such Person on a
consolidated basis as determined in accordance with GAAP; provided, however, in
no event shall there be included as tangible assets, patents, trademarks, trade
names, copyrights, licenses, goodwill, receivables from Affiliates, prepaid
expenses, deposits, deferred loan costs or other deferred charges, or treasury
stock or any securities or indebtedness of such Person, or any securities unless
such securities are readily marketable on a public exchange in the United States
of America.

“Title Insurance Company” means First American Title Insurance Company or other
title insurance company acceptable to Lender.

“Title Policy” means, with respect to the Project, that certain policy of title
insurance accepted

 

13



--------------------------------------------------------------------------------

by Lender for the Project, which policy of title insurance must:

(1) be an ALTA loan form (10-17-92 or the equivalent thereof) title insurance
policy;

(2) be issued in the amount specified by Lender in Lender’s Escrow Instructions;

(3) be issued by the Title Insurance Company;

(4) insure Lender that the Security Instrument is an enforceable lien against
marketable fee simple title to the Project, subject only to Permitted
Exceptions;

(5) provide mechanics’ lien coverage;

(6) have all standard exceptions deleted; and

(7) have appended thereto the following endorsements:

(A) a CLTA Form 100/ALTA Form 9 comprehensive endorsement;

(B) a usury endorsement;

(C) a CLTA Form 111.11 revolving loan credit endorsement;

(D) an ALTA Form 6 variable rate endorsement;

(E) an ALTA Form 8.1 environmental lien endorsement;

(F) an endorsement deleting the creditors’ rights exclusion;

(G) an endorsement deleting the arbitration provision; and

any other endorsements as set forth in Lender’s Escrow Instructions or as Lender
otherwise requires with respect to the Project.

“Total Liabilities” means the aggregate amount of all liabilities of a Person
reported on a consolidated basis as computed in accordance with GAAP.

“Town Center” means the commercial, retail and/or office complex of up to 75,000
square feet Woodman or an Affiliate thereof intends to construct on a tract of
real property comprising the Land pursuant to the Disposition and Development
Agreement.

“Transfer” means, with respect to the Project, Borrower and/or Guarantor, the
occurrence of any of the following:

(1) any sale, conveyance, assignment, transfer, lease, alienation, mortgage,
conveyance of security title, encumbrance or other disposition of any kind of
the Project, or any portion thereof, or any agreement to do any of the
foregoing, or any other

 

14



--------------------------------------------------------------------------------

transaction the result of which is, directly or indirectly, to divest Borrower
of any portion of its title to or interest in the Project, voluntarily or
involuntarily, other than transfers and sales of the Lots in the ordinary course
of business, it being the express intention of Borrower and Lender that Borrower
is prohibited from granting to any Person a lien or encumbrance upon the Project
(other than Permitted Exceptions), regardless of whether the lien is senior or
subordinate to Lender’s lien;

(2) any sale, conveyance, assignment, transfer, alienation, mortgage, conveyance
of security title, encumbrance or other disposition or other type of
preferential arrangement of any kind of any other collateral for the Loan
(including personal property collateral), or any other transaction the result of
which is, directly or indirectly, to divest Borrower or Guarantor of any portion
of its title to or interest in the collateral, voluntarily or involuntarily,
other than in connection with transfers and sales of Lots in the ordinary course
of business, it being the express intention of Borrower, Guarantor and Lender
that Borrower and Guarantor are each prohibited from granting to any Person a
lien or encumbrance upon the other collateral, regardless of whether the lien is
senior or subordinate to Lender’s lien;

(3) any merger, consolidation or dissolution involving Borrower or Lyon;

(4) the sale, lease, transfer or other disposition of a majority of the assets
of Borrower or Lyon;

(5) the transfer of fifty percent (50%) or more of the voting stock of Lyon
Homes or any other transfer of the voting stock of Lyon Homes if after such
transfer General Lyon, William H. Lyon and/or a Qualified Transferee, in the
aggregate, do not (i) control Lyon Homes, and (ii) own more than fifty percent
(50%) of the voting stock of Lyon Homes;

(6) the transfer of fifty percent (50%) or more of the voting stock of any
corporation that is the direct or indirect owner of fifty percent (50%) or more
of the voting stock of Lyon Homes or any other transfer of the voting stock of
Lyon Homes if after such transfer General Lyon, William H. Lyon and/or a
Qualified Transferee, in the aggregate, do not (i) control Lyon Homes, and
(ii) own more than fifty percent (50%) of the voting stock of Lyon Homes;

(7) the transfer of fifty percent (50%) or more of any partnership interest in
any partnership that is the direct or indirect owner of fifty percent (50%) or
more of the voting stock of Lyon Homes, or any other transfer of the voting
stock of Lyon Homes if after such transfer General Lyon, William H. Lyon and/or
a Qualified Transferee, in the aggregate, do not (i) control Lyon Homes, and
(ii) own more than fifty percent (50%) of the voting stock of Lyon Homes; or

(8) the transfer of fifty percent (50%) or more of any membership interest in
any limited liability company that is the direct or indirect owner of fifty
percent (50%) or more of the voting stock of Lyon Homes, or any other transfer
of the voting stock of Lyon Homes if after such transfer General Lyon, William
H. Lyon and/or a Qualified

 

15



--------------------------------------------------------------------------------

Transferee, in the aggregate, do not (i) control Lyon Homes, and (ii) own more
than fifty percent (50%) of the voting stock of Lyon Homes;

(9) any merger, consolidation or dissolution involving Borrower, Lyon Homes or
any co-managing member of Borrower or any sole member or managing member of such
co-managing member; provided, however, that it shall not be a Transfer hereunder
if such co-managing member or sole member or managing member is Woodman LLC or
Woodman Inc. or a replacement thereof and is replaced within thirty (30) days of
such merger, consolidation or dissolution by a co-managing member, sole member
or managing member, as applicable, reasonably satisfactory to Lender;

(10) the sale or transfer of a majority of the assets of Lyon East Garrison;

(11) the transfer of any managing member interest in Borrower to any Person
other than Lyon East Garrison;

(12) with respect to any managing member of Borrower that is a corporation, the
transfer of any portion of the voting stock of the managing member to any Person
other than Lyon East Garrison;

(13) with respect to any managing member of Borrower that is a general
partnership or limited partnership, the transfer of any partnership interest of
the general partner to any Person other than Lyon East Garrison;

(14) with respect to any managing member of Borrower that is a limited liability
company, the transfer of any membership interest of the managing member to any
Person other than Lyon East Garrison;

(15) the conversion of any interest in Lyon East Garrison to a non-managing
member interest;

(16) the addition of any managing member or member other than Lyon East
Garrison;

(17) Lyon East Garrison shall be owned in whole or in part or controlled by any
Person other than Lyon Homes; or

(18) Lyon East Garrison shall cease to be a managing member of Borrower.

“UCC Financing Statement” means any UCC financing statement, whether executed or
not by Borrower, naming Borrower as debtor, in favor of Lender, as secured
party, in connection with Lender making proceeds of the Loan available to
Borrower for the Project, as such UCC financing statement may be amended or
otherwise modified from time to time with or without Borrower’s signature.

“Value” means the value that an Appraiser assigns to the Project or any part
thereof as to which a value is being determined, as set forth in an Appraisal
Report and based upon the following:

 

16



--------------------------------------------------------------------------------

(1) the value of all portions of the Land that, as of the date of determination
of Value, have not yet been approved as a Phase, will be determined based on the
“as is” value of the Land; and

(2) the value of each Phase, if any, of the Project that, as of the date of
determination of Value, has been approved as a Phase, will be determined based
on the lesser of (i) the gross sales proceeds for such Phase or portion thereof
in an executed Sales Agreement for such Phase or portion thereof, or (ii) the
retail value of such Phase or portion thereof after completion of all
Development Work necessary to develop the Lots in such Phase or portion thereof
into Finished Lots.

“William H. Lyon” means William H. Lyon, the son of General Lyon.

“Woodman” means, collectively, John K. Anderson, individually and with Lois A.
Anderson, as co-trustees of The Anderson Family Trust dated February 28, 2001;
William A. Silva, individually and with Krisanta K. L. Silva, as co-trustees of
The Silva Family Trust dated April 7, 2000, Marilyn J. Silva, individually and
as sole trustee of The Marilyn J. Silva Living Trust dated April 22, 1991,
Woodman LLC and Woodman Inc.

“Woodman Inc.” means Woodman Development Company, Inc., a California
corporation.

“Woodman LLC” means Woodman Development Company, LLC, a California limited
liability company.

Section 1.3 Other Definitional Provisions

(a) Accounting terms not defined herein will have the respective meanings given
to them under GAAP. To the extent that the definitions of accounting terms
herein are inconsistent with the meanings of those terms under GAAP, the
definitions contained herein will control.

(b) The words “hereof”, “herein” and “hereunder” and words of similar import
when used in this Loan Agreement will refer to this Loan Agreement as a whole
and not to any particular provision of this Loan Agreement.

(c) In this Loan Agreement in the computation of periods of time from a
specified date to a later specified date, the word “from” means “from and
including” and the words “to” and “until” each means “to but excluding”.

 

17



--------------------------------------------------------------------------------

ARTICLE 2 THE LOAN

Section 2.1 Agreement to Lend and Borrow

Lender agrees, on the terms and conditions hereinafter set forth, to make the
Loan to Borrower for the purpose of providing financing for the Project.
Borrower will repay the Loan pursuant to Section 2.8, may prepay the Loan
pursuant to Section 2.10 and may reborrow proceeds of the Loan pursuant to
this Section 2.1(a) and Section 2.12.

The outstanding principal balance of the Loan, together with accrued and unpaid
interest thereon and all other amounts payable by Borrower under the terms of
the Loan Documents, will be due and payable on the earlier of: (i) the date on
which the Loan is required to be paid pursuant to Section 8.2 below, or (ii) the
Maturity Date.

Section 2.2 Evidence of Indebtedness

Concurrent with the execution and delivery of this Loan Agreement, Borrower will
execute and deliver to Lender the Note, evidencing the indebtedness incurred by
Borrower pursuant to the terms of this Loan Agreement.

Section 2.3 Use of Disbursements

Borrower will ensure the use of disbursements of the Loan only for Qualified
Project Expenditures.

Section 2.4 Commitment Fee

(a) During the period from the date of this Loan Agreement until the Maturity
Date, the Commitment Fee will be an annual fee determined in advance for the
applicable annual period, although Borrower may pay the annual fee in quarterly
installments. Borrower acknowledges that Lender’s agreement to allow the
Commitment Fee to be paid in quarterly installments does not alter the nature of
the Commitment Fee from being an annual fee, payable in advance for each annual
period.

(b) The Commitment Fees will be paid as follows:

(1) initial quarterly installment of the first annual Commitment Fee will be
paid upon execution and delivery of this Loan Agreement;

(2) subsequent quarterly installments of the annual Commitment Fee will be paid
on April 30, July 30, October 30 and January 30 of each year, commencing on
April 30, 2007; and

(3) notwithstanding any decrease in the Loan Amount that may occur during the
annual period with respect to which the Commitment Fee is payable, Borrower will
continue to pay quarterly installments based on the Loan Amount at the beginning
of the period, and the Commitment Fee payable will be adjusted at the beginning
of the next annual period for which the Commitment Fee is payable.

 

18



--------------------------------------------------------------------------------

(c) If Borrower fails to pay any Commitment Fee as required under this
Section 2.4 in a timely manner, Borrower hereby authorizes Lender to disburse to
itself proceeds of the Loan to pay the Commitment Fee. Lender in its sole
discretion (but without any obligation to do so) may make such disbursements
notwithstanding the existence of an Event of Default or Potential Default. Such
disbursements will be added to the outstanding principal balance of the Loan.
The authorization hereby granted is irrevocable, and no further direction or
authorization from Borrower is necessary for Lender to make such disbursements.
If Lender disburses to itself Loan proceeds to pay itself a Commitment Fee
without first having received a request from Borrower to make such a
disbursement, then Lender will send to Borrower a statement that shows the
amount of Loan proceeds disbursed to pay the Commitment Fee and an explanation
of Lender’s calculation of the amount thereof.

Section 2.5 No Reduction in Commitment Fee

Borrower acknowledges that the Commitment Fee required to be paid to Lender
pursuant to the provisions of Section 2.4 will be due and owing to Lender in
advance for each annual period regardless of whether the Loan remains
outstanding for the entire annual period and regardless of whether the Loan
Amount decreases or is paid in its entirety during the annual period. If either
Borrower repays or is required to repay the Loan prior to the end of an annual
period as to which Borrower has not paid the entire Commitment Fee, simultaneous
with the final payment on the Loan Borrower will pay to Lender the remaining
installments of the Commitment Fee due and owing with respect to the annual
period. Upon the payment in full prior to the end of an annual period for which
Commitment Fee is payable, or if the Loan Amount decreases prior to the end of
the annual period, in either event, Borrower will not be entitled to any refund
of the Commitment Fee previously paid. Upon termination of this Loan Agreement,
no additional Commitment Fee will thereafter be due to Lender.

Section 2.6 Interest

(a) The Loan will bear interest from the date of disbursement hereunder on the
unpaid principal at an annual rate equal to the Interest Rate.

(b) On or before the 5th Business Day of each month, commencing with the first
month after Lender has disbursed proceeds of the Loan, Lender will send to
Borrower a statement setting forth the amount of interest due for the previous
month. Borrower will pay the interest due for the previous month on or before
the Interest Due Date, except if the Budget for the Project includes an Interest
Reserve then, subject to the limitations and restrictions on payment from the
Interest Reserve contained in this Loan Agreement, Borrower may direct Lender
to, and Lender will, make a disbursement of the Loan to pay itself the interest
due on the Loan with respect to the Project until the Interest Reserve is fully
disbursed, upon and subject to the terms and conditions contained herein.

(c) Borrower hereby authorizes and instructs Lender to disburse proceeds of the
Loan to pay interest accrued on the Loan in accordance with the Interest Reserve
provisions set forth in the Budget, notwithstanding that Borrower may not have
requested a disbursement of that amount. The authorization and instructions
hereby granted shall be irrevocable and no further direction or authorization
from Borrower shall be necessary for Lender to make such

 

19



--------------------------------------------------------------------------------

disbursements. Notwithstanding the foregoing provisions to the contrary: (i) if
the Development Work is six (6) months or more behind the schedule as shown on
the Construction Progress Schedule, then at Lender’s option Borrower will be
required to pay interest on the Loan from its own funds until the progress on
the Development Work is at or ahead of the schedule as shown on the Construction
Progress Schedule; or (ii) if the cumulative sales of the Lots on or after the
date that is 6 months from the date Lots are scheduled to be offered for sale as
shown in the Construction Progress Schedule is 33% or more below the projected
cumulative sales of Lots as of that date, then at Lender’s option, Borrower will
be required to pay interest on the Loan from its own funds until the cumulative
sales of the Lots meets of exceeds the number of sales as projected in the
Construction Progress Schedule as of that date. Thereafter, the Interest Reserve
will be re-established and will remain available to pay interest for so long as
sales of the Lots equal or exceed the criteria specified above or until it is
exhausted.

Section 2.7 Interest Rate Limitation

The provisions of this Loan Agreement and the other Loan Documents are hereby
expressly limited so that in no contingency or event will the amount paid or
agreed to be paid to Lender for the use, forbearance or detention of the sums
evidenced by this Loan Agreement exceed the maximum amount permissible under
applicable law. If from any circumstance whatever the performance or fulfillment
of any provision of this Loan Agreement or of any other Loan Document should
involve or purport to require any payment in excess of the limit prescribed by
law, then the obligation to be performed or fulfilled is hereby reduced to the
limit prescribed by law. In addition, if, from any circumstance whatever, Lender
should ever receive as interest an amount that would exceed the highest lawful
rate under applicable law, then the amount that would be excessive interest will
be applied as an optional reduction of principal in accordance with the terms of
Section 2.9 (or, at Lender’s option, be paid over to Borrower), and will not be
counted as interest.

Section 2.8 Repayment of Principal

Principal of the Loan will be due and payable as follows:

(1) Upon the sale of a Lot or other tract of real property comprising the Land
(other than Lots or tracts on which only Rental Affordable Housing or the Town
Center is to be constructed), Borrower will repay to Lender (x) the greater of
(i) the Scheduled Release Price as shown on Exhibit G attached hereto, or
(ii) an amount equal to 100% of the Net Sales Proceeds, plus (y) any and all
past due payments of principal, interest or fees owed to Lender pursuant to the
terms of the Loan Documents.

(2) If at any time the outstanding principal balance of the Loan shall exceed
the Maximum Loan to Value Ratio, Borrower shall promptly prepay the principal
balance of the Loan to the extent necessary to comply with said ratio.

(3) If at any time the outstanding principal balance of the Loan shall exceed
the Loan Amount then in effect, Borrower shall promptly prepay the principal
balance of the Loan to the extent of such excess.

 

20



--------------------------------------------------------------------------------

(4) Upon receipt of any reimbursement or payment from any Person, including,
without limitation, in connection with (i) the Shortfall Loan, FORA Loan or any
other repayment by any Governmental Authority or any other Person of any loan,
note, subsidy or other benefit extended to or on behalf of such Person, (ii) any
insurance policies, and (iii) reimbursement from the proceeds of bonds issued by
any improvement district, community facilities district, special assessment
district, Mello-Roos district or similar district or any other municipal
utility, levee, water improvement or similar district with respect to the
Project, Borrower shall immediately make a principal payment of the Loan in an
amount equal to one hundred percent (100%) of any such reimbursement, which
amount shall be applied by Lender upon its receipt by Lender to the outstanding
principal amount of the Loan.

(5) On the Maturity Date, Borrower will repay the entire remaining principal
amount of the Loan.

Section 2.9 Prepayment of the Loan

Borrower will have the right to prepay the Loan at any time, in full or in part
at a price equal to the Prepayment Price. Any partial prepayment of the Loan
must be accompanied by a written statement wherein Borrower specifies the
particular categories within the Budget or the particular Lots to which the
prepayment is to be applied, provided that if any such prepayment is accompanied
by a request for a partial release of the Security Instrument, the release will
be in accordance with the provisions of Section 7.5.

Section 2.10 Payments

(a) All payments of principal, interest and fees on the Loan will be deemed
received on the date the funds are received in Lender’s bank account (if the
payment is made by wire or other electronic funds transfer), or on the first
business day after receipt by Lender at the address set forth below for the
giving of notices to Lender or at any other address as Lender may designate from
time to time for delivery of payments (if payment is made other by wire or other
electronic funds transfer).

(b) If any payment of principal, interest or fees to be made by Borrower becomes
due on a day other than a Business Day, the payment will be deemed due on the
next succeeding Business Day and the extension of time will be included in
computing any interest with respect to the payment.

(c) Throughout the term of the Loan, interest and fees will be calculated as set
forth in Section 1.1.

Section 2.11 Applications of Payments; Late Charges and Default Rate

(a) Payments received by Lender pursuant to the terms hereof will be applied in
the following manner:

 

21



--------------------------------------------------------------------------------

(1) first, to the payment of all expenses, charges, costs and fees incurred by
or payable to Lender and for which Borrower is obligated pursuant to the terms
of the Loan Documents;

(2) second, to the payment of all interest accrued to the date of payment,
except that the payments made pursuant to Section 2.8(1) through (4) will be
applied to the payment of principal and not to the payment of interest; and

(3) third, to the payment of principal.

Notwithstanding anything to the contrary contained herein, after the occurrence
and during the continuation of an Event of Default, all amounts received by
Lender from any party will be applied in any order that Lender, in its sole
discretion, may elect.

(b) If any installment of interest and/or the payment of principal is not
received by Lender within 5 Business Days after the due date thereof, then in
addition to the remedies conferred upon Lender pursuant to Section 8.2 hereof
and the other Loan Documents, Lender may elect to assess a late charge of 4% of
the amount of the installment due and unpaid, which late charge will be added to
the delinquent amount to compensate Lender for the expense of handling the
delinquency. Borrower and Lender agree that the late charge represents a good
faith and fair and reasonable estimate of the probable cost to Lender of the
delinquency. Borrower acknowledges that during the time that any such amount is
in default, Lender will incur losses that are impracticable, costly and
inconvenient to ascertain and that the late charge represents a reasonable sum
considering all of the circumstances existing on the date of the execution of
this Loan Agreement and represents a reasonable estimate of the losses Lender
will incur by reason of late payment. Borrower further agrees that proof of
actual losses would be costly, inconvenient, impracticable and extremely
difficult to fix. Acceptance of the late charge will not constitute a waiver of
the default with respect to the overdue installment, and will not prevent Lender
from exercising any of the other rights and remedies available hereunder.

(c) Upon the occurrence of an Event of Default (and so long as the Event of
Default continues), the entire balance of principal of the Loan, together with
all accrued interest thereon, will bear interest at the Default Rate.

Section 2.12 Revolving Nature of Loan

The Loan is a revolving loan and any amounts borrowed to fund the cost of the
Development Work, once repaid may be redrawn, subject to the terms of the Loan
Documents restricting disbursement of proceeds of the Loan.

Section 2.13 Security

Payment of the Loan by Borrower and performance of Borrower’s other obligations
under the Loan Documents will be secured by the collateral described in the
Security Instrument. Borrower warrants that the Security Instrument will create
a valid and first-lien position with respect to the Project, subject only to the
Permitted Exceptions.

 

22



--------------------------------------------------------------------------------

ARTICLE 3 DISBURSEMENTS OF THE LOAN

Section 3.1 Closing

Closing and initial disbursement of the Loan are subject to Borrower’s
satisfaction of all requirements set forth in attached Exhibit A.

Section 3.2 Conditions to Disbursement

The obligation of Lender to make any disbursement requested by Borrower of
proceeds of the Loan is subject to fulfillment of all of the following
conditions precedent:

(1) No Event of Default or Potential Default has occurred and is continuing, or
would result from such disbursements or from the application of the proceeds
therefrom.

(2) All requests for disbursements of proceeds of the Loan must comply with the
terms of this Section 3.2 and any additional limitations set forth in the Loan
Summary. Disbursements will be available twice per month.

(3) Each disbursement request must be evidenced by a Draw Request Certification
and must be accompanied by the following:

(A) written summary prepared by Borrower, in detail acceptable to Lender, of the
billings of each contractor, subcontractor or vendor with respect to the
Development Work for which a disbursement is being requested, together with, if
requested by Lender, copies of the billings of each such subcontractor or vendor
and, if requested by Lender, appropriate lien waivers from each contractor,
subcontractor and vendor to be paid;

(B) a written certification from the Inspector to Lender, in a form satisfactory
to Lender, that (i) the portion of the Development Work for which payment is
being sought has been completed and (ii) all Development Work done for which
payment is being sought has been completed with new materials and fixtures, or
refurbished materials and fixtures of the appropriate quality and condition to
meet the requirements of the Plans and Specifications, and in a good and
workerlike manner;

(C) such other documents (if any) specified in the Loan Summary or as may be
requested by Lender.

(4) The requested disbursement of proceeds of the Loan will not exceed the
applicable Advance Rate.

(5) Following the requested disbursement of proceeds of the Loan, the
outstanding principal amount of the Loan will not exceed the Loan Amount.

 

23



--------------------------------------------------------------------------------

(6) The Project complies with all requirements set forth in the Project Summary
and the other Loan Documents.

(7) The proceeds of the Loan that remain available for disbursement for the
Development Work for which a Phase Commitment has been issued are sufficient to
complete such Development Work; provided, however, that Lender will nevertheless
be obligated to make a disbursement in the event of a deficiency, provided
(i) the Budget and the amount of the Loan available for disbursement have been
increased by an amount at least equal to such deficiency in accordance with the
terms of Section 6.10(d), or (ii) Borrower provides to Lender evidence that it
has paid from its own funds, in addition to any Borrower funds that the Budget
for the Project requires, an amount at least equal to the amount of the
deficiency.

(8) All costs requested to be funded from the proceeds of the disbursement
relate to costs that are Qualified Project Expenditures.

(9) No liens (other than liens constituting Permitted Exceptions) have been
filed against the Project, except as permitted by Section 6.18.

(10) All statements made in the applicable Draw Request Certification are true
and correct on and as of the date of the requested disbursement, before and
after giving effect thereto and to the application of the proceeds therefrom.

(11) The representations and warranties of Borrower and Guarantor contained in
the Loan Documents are true and correct in all material respects on and as of
the date of the requested disbursement, before and after giving effect thereto
and to the application of the proceeds therefrom, as though made on and as of
such date.

(12) At Lender’s request, Lender is provided, at Borrower’s expense, with a
“date down” endorsement to the Title Policy insuring that there are no liens
imposed by law for services, labor or materials appearing in the public records,
and insuring the full amount of the disbursement in the form approved by Lender,
provided that any such endorsement may show mechanics’ liens resulting from the
Development Work if and only if the Title Company will issue an endorsement that
insures Lender against any loss by reason of such mechanics’ liens and Borrower
has complied in all respects with the requirements of Section 6.18.

(13) With respect to any disbursement of Loan proceeds to fund any portion of
the payment of the FORA Loan or the Shortfall Loan, Lender has been delivered
documentation satisfactory to Lender assigning to Lender the right to receive
all prepayments, repayments and reimbursements for the applicable loan.

The foregoing submissions must reflect the cost of all Development Work for
which payment is to be made. The Draw Request Certification must specify the
portion of such costs that will be paid out of the requested disbursement of
Loan proceeds, and, if any portion of such costs are to be paid by Borrower, the
portion of such costs to be paid by Borrower.

Provided that no Event of Default or Potential Default exists, and subject to
the terms and

 

24



--------------------------------------------------------------------------------

conditions set forth herein, Lender will use its reasonable best efforts to
disburse the amount requested within 5 Business Days after receipt of a Draw
Request Certification meeting the requirements of this Loan Agreement. If Lender
is unable to make the disbursement within that time period, Lender will disburse
the proceeds of the Loan as soon thereafter as reasonably possible. All
disbursements will be delivered by federal funds wire transfer as instructed by
Borrower.

Lender’s right to require satisfaction of each of the foregoing conditions and
to receive and review the materials listed above will not impose upon Lender any
obligation whatsoever to Borrower, any general contractor, any architect, any
purchasers of the Lots or any other party whatsoever with respect to any of the
subject matter constituting such conditions, nor will it operate to release
Borrower from liability for any misrepresentations or breaches pursuant to this
Loan Agreement (notwithstanding any opportunity of Lender to discover such
misrepresentation or breach from materials provided to Lender as a condition of
closing). Borrower understands and agrees that such conditions are for the sole
purpose of protecting Lender’s Loan advances and providing security for the Loan
and are made solely for Lender’s benefit. No waiver of a condition in one or
more instances will establish a course of dealing or other agreement that will
bind Lender or prohibit Lender from enforcing such condition or any other term
or condition of this Loan Agreement in the same or any other instance.

Section 3.3 Application of Disbursements

(a) All Loan proceeds disbursed to Borrower will be used only for payment of
those items specified in the Draw Request Certification for which the particular
disbursement was made; provided, however, that Borrower may reimburse itself
from Loan proceeds for Qualified Project Expenditures contained in the Budget
that were previously paid by Borrower. Borrower will not use any such
disbursement to pay or reimburse itself, directly or indirectly, for any amounts
paid by Borrower or any other Person but not included in the Budget.

(b) Borrower will not permit the use of Loan proceeds for Land Banking or Land
Speculation.

(c) Borrower will not use any part of the proceeds of the Loan to (i) purchase
or carry any margin stock (within the meaning of Regulation U issued by the
Board of Governors of the Federal Reserve System), (ii) repay or otherwise
refinance indebtedness of Borrower or others incurred to purchase or carry any
margin stock, (iii) extend credit for the purpose of purchasing or carrying any
margin stock, or (iv) acquire any security in any transaction that is subject to
Section 13 or 14 of the Securities Exchange Act of 1934, as amended, and
regulations promulgated thereunder.

Section 3.4 Disbursements Notwithstanding Noncompliance

Notwithstanding the failure of any condition precedent to Lender’s obligation to
make any disbursement hereunder, Lender may make the disbursement if Lender, in
its sole and absolute discretion, determines the making of the same to be
advisable, and any such disbursement (whether obligatory or non-obligatory) will
be secured by the Security Instrument. The making of any disbursement, either
before or after the satisfaction of all conditions

 

25



--------------------------------------------------------------------------------

precedent with respect to Lender’s obligation to make the same will not be
deemed to constitute an approval or acceptance by Lender of the Development Work
theretofore completed or a waiver of the condition with respect to a subsequent
disbursement.

Section 3.5 Commencement of Development Work in Phases

To obtain the consent of Lender to funding of a new Phase of the Project,
Borrower must submit to Lender a request to commence the new Phase along with:

(1) a final, recorded Map showing the proposed Phase and the Finished Lots to be
created therein; provided, however, that Borrower shall have until no later than
July 30, 2007, to record a final Map that covers all of Phase 1;

(2) the then current Budget for the Phase, which Budget must include any
off-site Development Work that must be performed in connection with the Phase,
showing any changes from the previously submitted Budget, or a certificate that
there have been no changes to the Budget for the Phase from what has previously
been approved by Lender, and if there has been a change in the Budget, Borrower
will request an approval of the change to the Budget and provide any other
information as specified in Section 6.10 below for an amendment to the Budget;

(3) evidence that Borrower has sufficient funds to pay the balance of the costs
for the proposed Development Work that under the Budget will not be funded by
the Loan;

(4) evidence that the Development Agreement and the Disposition and Development
Agreement remain in full force and effect without default thereunder; and

(5) an Appraisal, if required by Lender.

Upon receipt of the items required in this Section 3.5 and all Project
Underwriting Documents regarding the Phase, all of which items and documents
shall be in form and substance satisfactory to Lender, and provided (a) there
are no Events of Default or Potential Defaults, (b) in the reasonable opinion of
Lender, Borrower has sufficient funds to pay the balance of the costs for the
proposed Development Work, and (c) the Loan Amount is no more than the Maximum
Loan Amount, then Lender will issue a Phase Commitment in substantially the same
form as attached hereto as Exhibit F setting forth the scope of the Phase and
any adjustments to the Loan terms applicable to the Phase, including if
necessary any adjustment to the Scheduled Release Price set forth in Exhibit G.
Notwithstanding any other provision contained in this Loan Agreement, Lender
will not be required to fund any portion of the Loan in connection with a
proposed Phase until the Phase Commitment has been executed and delivered by
Borrower and Lender.

 

26



--------------------------------------------------------------------------------

ARTICLE 4 REPRESENTATIONS AND WARRANTIES

Section 4.1 Consideration

As an inducement to Lender to execute this Loan Agreement, make the Loan and
disburse the proceeds of the Loan, Borrower represents and warrants to Lender
the truth and accuracy of the matters set forth in this Article 4.

Section 4.2 Organization

Each of Borrower and Guarantor is duly organized, validly existing and in good
standing under the laws of its state of organization, is duly qualified to do
business and is in good standing in every jurisdiction where its business or
properties require qualification. Each of Borrower and Guarantor has all
requisite power and authority to own and operate its properties and to carry on
its business as now conducted or proposed to be conducted.

Section 4.3 Authorization

The execution, delivery and performance by Borrower of the Loan Documents have
been duly authorized by all necessary action and do not and will not
(i) contravene the Articles of Organization of Borrower or the Operating
Agreement, (ii) contravene any law, rule or regulation or any order, writ,
judgment, injunction or decree or, in any material respect, any contractual
restriction binding on or affecting Borrower or Guarantor, (iii) require any
approval or consent of any member, partner, shareholder or any other Person,
other than approvals or consents that have been previously obtained and
disclosed in writing to Lender, (iv) result in a breach of or constitute a
default under any indenture or loan or credit agreement or any other agreement,
lease or instrument to which Borrower or Guarantor is a party or by which
Borrower or Guarantor or their respective properties may be bound or affected,
or (v) result in, or require the creation or imposition of, any lien of any
nature (other than the liens contemplated hereby) upon or with respect to any of
the properties now owned or hereafter acquired by Borrower or Guarantor. Neither
Borrower nor Guarantor is in default in any material respect under any law,
rule, regulation, order, writ, judgment, injunction, decree or contractual
restriction described in Subsection 4.3(ii) above.

Section 4.4 Governmental Consents

No authorization or approval or other action by, and no notice to or filing
with, any governmental authority or regulatory body is required for the due
execution, delivery and, other than standard permits and approvals required
during the course of the Development Work, performance by Borrower and Guarantor
of the Loan Documents or any other document executed pursuant thereto or in
connection therewith. Borrower has satisfied all conditions to the conveyance of
the Land by the Agency to Borrower that are required to be satisfied in that
certain Escrow Closing Implementation Agreement (East Garrison DDA), dated as of
                     , 2007, between Borrower and the Agency, and consented to
by the County of Monterey.

 

27



--------------------------------------------------------------------------------

Section 4.5 Validity

The Loan Documents have been duly executed and delivered by and constitute the
legal, valid and binding obligations of Borrower and Guarantor, enforceable in
accordance with their respective terms.

Section 4.6 Financial Position

As of the dates prepared, the financial statements and all financial data
heretofore delivered to Lender in connection with the Loan and/or relating to
Borrower and Guarantor are true, correct and complete in all material respects
and were prepared in accordance with GAAP consistently applied. The financial
statements fairly present the financial position of the Persons who are the
subject thereof as of the dates thereof.

Section 4.7 Governmental Regulations

Neither Borrower nor Guarantor is subject to regulation under the Investment
Company Act of 1940, the Federal Power Act, the Public Utility Holding Company
Act of 1935, the Interstate Commerce Act, as the same may be amended from time
to time, or any federal or state statute or regulation limiting its ability to
incur Debt.

Section 4.8 Employee Benefit Plans

Neither Borrower nor Guarantor maintains any pension, retirement, profit sharing
or similar employee benefit plan that is subject to ERISA other than a plan
pursuant to which the entity’s contribution requirement is made concurrently
with the employees’ contributions.

Section 4.9 Securities Activities

Neither Borrower nor Guarantor is engaged principally, or as one of its
important activities, in the business of extending credit for the purpose of
purchasing or carrying any margin stock (as defined in Regulation U of the Board
of Governors of the Federal Reserve System in effect from time to time) and not
more than 25% of the value of the assets of either entity consists of such
margin stock.

Section 4.10 No Material Adverse Change

No Material Adverse Change has occurred since September 30, 2006.

Section 4.11 Payment of Taxes

All tax returns and reports required to be filed by Borrower and Guarantor have
been timely filed, or proper extensions for filing have been obtained. All
taxes, assessments, fees and other governmental charges upon Borrower, Guarantor
and their properties, assets, income and franchises that are due and payable
have been paid when due and payable, or proper extensions for payment have been
obtained, except to the extent that such taxes, assessments, fees and other
governmental charges or the failure to pay the same would not be material to the
respective business, properties, assets, operations, condition (financial or
otherwise) or business prospects

 

28



--------------------------------------------------------------------------------

of Borrower or Guarantor. Neither Borrower nor Guarantor has any knowledge of
any proposed tax assessment against Borrower or Guarantor that could be material
to its business, properties, assets, operations, condition (financial or
otherwise) or business prospects.

Section 4.12 Litigation

There is no pending or, to the knowledge of Borrower, threatened action, suit,
proceeding or arbitration against or affecting Borrower or Guarantor before any
court, governmental agency or arbitrator, that may result in a Material Adverse
Change.

Section 4.13 Environmental Matters

(a) Project. Borrower’s representations, warranties and covenants with respect
to all environmental matters relating to the Project are set forth in the
Environmental Indemnity.

(b) Non-Projects. As to each Non-Project, the operations of Borrower and
Guarantor comply in all respects with all Hazardous Materials Laws except such
noncompliance that would not (if enforced in accordance with applicable law)
reasonably be expected to result, individually or in the aggregate, in a
Material Adverse Change. As of the date of this Loan Agreement, (i) neither
Borrower, Guarantor nor their present properties or operations is subject to any
outstanding written order from, or settlement or consent agreement with, any
governmental authority or other Person, nor is any of the foregoing subject to
any judicial or docketed administrative proceeding respecting any Hazardous
Materials Law, Hazardous Materials Claim or Hazardous Material that reasonably
could be expected to result in a Material Adverse Change, and (ii) there are no
other conditions or circumstances known to Borrower that may give rise to any
Hazardous Materials Claim arising from the operations of Borrower or Guarantor
that reasonably could be expected to result in a Material Adverse Change.

Section 4.14 No Burdensome Restrictions

Neither Borrower nor Guarantor is a party to or bound by any contract or
agreement, or subject to any charter or corporate restriction or any requirement
of law, that would reasonably be expected to result in a Material Adverse
Change.

Section 4.15 Full Disclosure

None of the statements contained in any exhibit, report, statement or
certificate furnished by or on behalf of Borrower or Guarantor in connection
with the Loan Documents contains any untrue statement of a material fact, or
omits any material fact required to be stated therein or necessary to make the
statements made therein, in light of the circumstances under which they are
made, not misleading; provided, however, that it is recognized by Lender that
projections and forecasts provided and to be provided by Borrower and Guarantor,
while reflecting Borrower’s and Guarantor’s good faith projections and
forecasts, based upon methods and data Borrower and Guarantor believes to be
reasonable and accurate, are not to be viewed as facts and that actual results
during the period or periods covered by any such projections and forecasts may
differ from the projected or forecasted results.

 

29



--------------------------------------------------------------------------------

Section 4.16 Adequate Consideration

Borrower represents and warrants to Lender that prior to entering into this Loan
Agreement, it has reviewed the benefits to be provided to it as a result of
Lender making the Loan and has concluded that the benefits are reasonably
equivalent in value to the collateral to be pledged to secure the Loan and the
obligations assumed and to be assumed by Borrower pursuant to the Loan
Documents. Borrower represents and warrants to Lender that neither Loan
Documents nor any loan documents or security instruments executed and delivered
by Borrower in connection with any Non-Project were entered into with the intent
of defrauding any creditor or providing any creditor with rights or security to
which it is not reasonably entitled in connection with the transaction
contemplated by such documents. Borrower further represents and warrants that
Borrower and Guarantor are engaged in a common enterprise and that the business
of each of Borrower and Guarantor are benefited by the transactions contemplated
in this Loan Agreement.

Section 4.17 USA Patriot Act

Borrower represents and warrants to Lender that neither Borrower nor any
Affiliate of Borrower is subject to any law, regulation, or list of any
governmental agency (including, without limitation, the U.S. Office of Foreign
Asset Control list) that prohibits or limits Lender from making any advance or
extension of credit to Borrower or any of its Affiliates or from otherwise
conducting business with Borrower or any of its Affiliates.

Section 4.18 Development Agreement and Disposition and Development Agreement

Borrower represents and warrants to Lender that the Development Agreement and
the Disposition and Development Agreement are in full force and effect without
default thereunder.

30



--------------------------------------------------------------------------------

ARTICLE 5 COVENANTS OF BORROWER

Section 5.1 Consideration

As an inducement to Lender to execute this Loan Agreement, make the Loan and
make each disbursement of the Loan, Borrower hereby covenants that, so long as
any amount payable hereunder or under any other Loan Document remains unpaid or
Lender has any commitment to disburse the Loan hereunder, Borrower must comply
with the covenants set forth in this Article 5.

Section 5.2 Reporting Requirements

Borrower will furnish or cause to be furnished to Lender the following notices
and reports:

(1) Quarterly Project Status Reports. As soon as possible and in any event
within 45 days after the end of each fiscal quarter, a status report for the
previous fiscal quarter relating to the Project, (i) describing the progress of
the Development Work, (ii) describing sales activity and other material
developments, (iii) describing substantial deviations in the Development Work
from the Plans and Specifications, or the existence of defective workmanship or
materials incorporated into the Development Work, and (iv) setting forth the
progress of the Development Work and actual costs of the Project as compared
with the Budget.

(2) Quarterly Financial Reports. As soon as possible and in any event within 60
days after the end of each fiscal quarter of Borrower and Lyon Homes (other than
the last quarter of any fiscal year for Borrower or Lyon Homes), the following:

(A) a statement of financial condition of Borrower and Lyon Homes, respectively,
as of the end of such quarter, setting forth in comparative form the figures for
the corresponding period of the preceding calendar year, prepared in accordance
with GAAP consistently applied. All such income statements shall reflect current
period and year-to-date figures;

(B) unaudited financial statements of Borrower and Lyon Homes on a fully
consolidated basis, which financial statements must include (i) a balance sheet
as at the end of the fiscal quarter and (ii) statements of income and cash flow
for the period from the beginning of the then current fiscal year to the end of
the fiscal quarter and setting forth in comparative form figures for the
corresponding period of the preceding fiscal year, all in reasonable detail and
in accordance with GAAP consistently applied and certified by the Chief
Financial Officer of Borrower and Lyon Homes, as applicable, to fairly present
the financial condition of Borrower or Lyon Homes, as applicable, on a fully
consolidated basis as at the end of the fiscal quarter and the results of the
operations of Borrower or Lyon Homes, as applicable, on a fully consolidated
basis for the period ending on that date; and

 

31



--------------------------------------------------------------------------------

(C) if required by Lender, a summary report of accounts payable aging for
Borrower and Lyon Homes;

(3) Compliance Certificate. As soon as possible and in any event within 45 days
after the end of each fiscal quarter of Borrower and Lyon Homes, a written
statement from an authorized representative of Borrower and Lyon Homes
certifying that Borrower and Lyon Homes, respectively, are in compliance with
the terms of the Loan Documents, including all of the financial covenants set
forth in Section 5.5 hereof, or if Borrower or Lyon Homes is not in compliance,
specifying the details of the non-compliance and the action being taken to
correct the non-compliance;

(4) Annual Financial Statements of Borrower. As soon as possible and in any
event within 120 days after the end of each fiscal year of Borrower, audited
financial statements of Borrower, which financial statements must include a
balance sheet of Borrower as at the end of the fiscal year, statements of
income, members’ equity and cash flow of Borrower for the fiscal year, and
setting forth in each case in comparative form figures for the preceding fiscal
year, all in reasonable detail and in accordance with GAAP consistently applied
accompanied by an unqualified opinion issued by an independent certified public
accountant reasonably acceptable to Lender.

(5) Annual Financial Statements of Guarantor.

(A) Annual Financial Statements of Lyon Homes. As soon as possible and in any
event within 120 days after the end of each fiscal year of Lyon Homes, audited
financial statements of Lyon Homes on a fully consolidated basis, which
financial statements must include a balance sheet of Lyon Homes as of the end of
the fiscal year, statements of income, shareholders’ equity and cash flow of
Lyon Homes for the fiscal year, and setting forth in each case in comparative
form figures for the preceding fiscal year, all in reasonable detail and in
accordance with GAAP consistently applied and accompanied by an unqualified
opinion issued by an independent certified public accountant reasonably
acceptable to Lender.

(B) Annual Financial Statements of Woodman LLC and Woodman Inc. As soon as
possible and in any event within 120 days after the end of each fiscal year of
Woodman LLC and Woodman Inc., unaudited financial statements of such Guarantor,
which financial statements must include a balance sheet of such Guarantor as of
the end of the fiscal year, statements of income, shareholders’ equity and cash
flow of such Guarantor for the fiscal year, and setting forth in each case in
comparative form figures for the preceding fiscal year, all in reasonable detail
and in accordance with GAAP consistently applied.

(C) Annual Financial Statements of each Guarantor that is an individual or a
trust. As soon as possible and in any event within 120 days after the end of
each calendar year, unaudited statement of financial condition of such
Guarantor, setting forth in comparative form the figures for the corresponding

 

32



--------------------------------------------------------------------------------

period of the preceding calendar year, all in reasonable detail and in
accordance with GAAP consistently applied.

(6) Compliance Certificate. As soon as possible and in any event within 120 days
after the end of each fiscal year of Woodman LLC, Woodman Inc. and each
Guarantor that is an individual or a trust, a written statement from an
authorized representative of such Person certifying that it is in compliance
with the terms of the Loan Documents, or if it is not in compliance, specifying
the details of the non-compliance and the action being taken to correct the
non-compliance.

(7) Notice of Labor Controversy or other Force Majeure Event. As soon as
possible and in any event within 5 Business Days after Borrower has knowledge of
its occurrence, written notice of any labor controversy or other Force Majeure
Event resulting in a material strike, work stoppage, shutdown or other material
disruption against or involving Borrower or the Project.

(8) Notice of Material Adverse Change. As soon as possible and in any event
within 5 Business Days after its occurrence, written notice and a description of
any matter that has resulted, or may result, in a Material Adverse Change.

(9) Notice of Litigation. As soon as possible and in any event within 5 Business
Days after institution thereof, written notice and a description of any adverse
litigation, action or proceeding commenced against Borrower or any of its
Affiliates or relating to the Project, or any adverse litigation, action or
proceeding commenced against any Guarantor that is likely to result in a
Material Adverse Change with respect to such Guarantor, and any adverse
determination in any such litigation, action or proceeding.

(10) Notices of Default Regarding Other Financing. As soon as possible and in
any event within 5 Business Days after Borrower has knowledge of the occurrence
of any material event of default under any other loan or credit agreement
relating to other debt incurred by Borrower, any Guarantor or any of their
Affiliates, written notice and a description of such event of default, the cure
period (if any) available to cure such default, and the action that Borrower or
the relevant Guarantor or Affiliate proposes to take with respect thereto.

(11) Notice of Defaults. As soon as possible and in any event within 5 Business
Days after Borrower has knowledge of the occurrence of any Potential Default
(however described) or Event of Default hereunder or an event of default
(however described) under any other of the Loan Documents, written notice and a
description of the Potential Default, Event of Default or event of default and
the action that Borrower proposes to take with respect thereto.

(12) Notices Regarding Hazardous Materials. As soon as possible and in any event
within 5 Business Days after Borrower obtains knowledge of an occurrence,
written notice and a description of the release of any Hazardous Material in a
quantity that requires monitoring, testing, reporting to any oversight agency or
remediation, or any

 

33



--------------------------------------------------------------------------------

liability with respect thereto, on, under or in connection with the Project and
the action that Borrower proposes to take with respect thereto.

(13) Notices Regarding Project. As soon as possible and in any event within
5 Business Days after receipt by Borrower, copies of all (i) notices of
violation relating to and adversely affecting the Project that Borrower receives
from any governmental agency or authority, (ii) notices of default that Borrower
receives under the Construction Agreements or any other agreement relating to
and materially adversely affecting the Project, (iii) written notices that
Borrower gives or receives under the Development Agreement or the Disposition
and Development Agreement, and (iv) notices of default that Borrower receives
under any agreement relating to the borrowing of money by Borrower for the
Project from any Person.

(14) Other Information. Any other information respecting the business,
properties, assets, operations and condition, financial or otherwise, of
Borrower, Guarantor, their Affiliates or the Project, including, without
limitation, copies of Project construction and sales reports, and any other
rights or interests subject to the Loan Documents, that Lender may from time to
time reasonably request.

Section 5.3 Borrower’s Operations and Management

Borrower will:

(1) Compliance with Laws, Etc. Comply in all material respects, with all
applicable laws, rules, regulations and orders of any governmental authority,
including but not limited to the Laws and Regulations, the noncompliance with
which may result in a Material Adverse Change.

(2) Payment of Taxes and Claims. Pay (i) all taxes, assessments and other
governmental charges imposed upon it or any of its properties or assets or in
respect of any of its franchises, business, income or profits before any penalty
accrues thereon, and (ii) subject to Section 6.18, all claims (including,
without limitation, claims for labor, services, materials and supplies) for sums
that have become due and payable and that by law have or may become a lien upon
any of its properties or assets.

(3) Maintenance of Properties; Books and Records. Maintain or cause to be
maintained:

(A) in good repair, working order and condition all properties and assets
material to the continued conduct of the business of Borrower, and from time to
time make or cause to be made all necessary repairs, renewals and replacements
thereof; and

(B) proper books, records and accounts in which full, true and correct entries
in accordance with GAAP consistently applied are made of all financial
transactions and matters involving its assets and business.

34



--------------------------------------------------------------------------------

(4) Change in Nature of Business. Make no material change in the nature of its
business as carried on at the date hereof.

(5) Maintenance of Existence. Maintain and preserve its existence and all
rights, privileges, qualifications, permits, licenses, franchises and other
rights material to its business.

(6) Change in State of Registration or Location of Executive Offices. Make no
change to its state of organization or the location of its executive offices
without giving Lender at least 30 days’ prior written notice.

(7) Management. Maintain professional and qualified management and staff to
manage, operate and maintain its assets and business, including but not limited
to the Project.

Section 5.4 Insurance

(a) Borrower will maintain or cause its contractors to maintain the insurance
required by the terms of this Loan Agreement and will deposit with Lender
original, duplicate original or certified copies of insurance certificates
issued by insurance companies with current Best’s Key Ratings of not less than
A/IX (as to those policies maintained by Borrower) and A/VII (as to those
policies maintained by its contractors) and written in form and content
acceptable to Lender, providing the following minimum insurance coverages:

(1) “Comprehensive General Liability” (“CGL”) insurance in the minimum “general
aggregate” amount of $2,000,000 for Borrower and $1,000,000 for its contractors,
in the minimum “occurrence” limit of $2,000,000 for Borrower and $1,000,000 for
its contractors, and in the minimum “umbrella” amount of $10,000,000 for
Borrower, in a standard CGL policy without any reduction in either Coverage A
and Coverage B, with the coverage including but not limited to all claims and
liability for “personal injury”, bodily injury, death, damage to the project,
products/completed operations, blanket contractual, and also including owners’
and contractors’ protective coverage, and naming Lender as an additional
insured.

(2) Insurance with respect to its properties, assets and business against loss
or damage of the kinds customarily insured against by Persons of established
reputation engaged in the same or similar business and similarly situated, of
such types and in such amounts as are customarily carried under similar
circumstances by such other Persons, all in accordance with reasonably prudent
industry standards.

(3) Workers’ compensation insurance as prescribed by the laws of each state in
which Borrower is required to maintain such insurance, and employers’ liability
with such limits no less than those as prescribed by law or that would be
maintained by reasonably prudent business entities engaged in the same type of
business as Borrower.

(4) A special form builder’s risk course of construction insurance policy
covering all risks/open perils in the minimum amount of the proposed
construction cost for the Project on a replacement cost basis, against loss or
damage by hazards

 

35



--------------------------------------------------------------------------------

customarily included within special form policies covering all risks/open
perils, and any other risks or hazards that in Lender’s reasonable judgment
should be insured against, with a Lender’s Loss Payable Endorsement naming
Lender as an additional insured, together with a full replacement cost
endorsement (without provisions for co-insurance).

(5) Either (i) flood insurance in the maximum amount of the budgeted
construction costs or the maximum coverage available, whichever is less,
designating Lender as payee, or (ii) evidence satisfactory to Lender that the
Project is not located within an area designated as within the 100 year flood
plain under the National Flood Insurance Program.

(b) The policies of insurance required under Subparagraphs 1, 2, 4 and 5 of
Subsection 5.4(a) must contain the “standard non-contributory mortgagee clause”
and the “standard lenders’ loss payable clause,” or their equivalents, in favor
of Lender and/or its assignees, and must provide that it will not be modified or
canceled without 30 days’ prior written notice to Lender. Borrower must also
furnish Lender with receipts for the payment of premiums on the policies or
other evidence of payment reasonably satisfactory to Lender.

(c) If Borrower does not deposit with Lender new certificates of insurance
evidencing each new policy of insurance required and evidence of payment of
premiums thereon at least 30 days prior to the expiration of any expiring
policy, then Lender may, but will not be obligated to, procure the insurance,
and Borrower will pay the premiums thereon to Lender promptly upon demand.

(d) Lender will not, by the fact of approving, disapproving, accepting,
preventing, obtaining or failing to obtain any such insurance, incur any
liability for the form or legal sufficiency of insurance contracts, solvency of
insurers or payment of losses, and Borrower hereby expressly assumes full
responsibility therefor and all liability related thereto, if any.

(e) Borrower will obtain and maintain any other types and amounts of insurance
coverage that Lender may from time to time reasonably deem necessary or
appropriate.

(f) Borrower shall obtain and maintain no less coverage than is required under
the Disposition and Development Agreement or by any governmental or
quasi-governmental authority.

Section 5.5 Financial Covenants

Borrower must comply or assure compliance with each of the following financial
covenants:

(a) As to Borrower:

(1) Tangible Net Worth. For so long as the greater of the Loan Amount or the
outstanding principal balance of the Loan is equal to or greater than
$15,000,000, Borrower will maintain a Tangible Net Worth in an amount of not
less than $10,000,000.

 

36



--------------------------------------------------------------------------------

(2) Loan to Value Ratio. Borrower will at no time permit the Maximum Loan to
Value Ratio to be exceeded.

(b) As to Lyon Homes:

(1) Tangible Net Worth. Lyon Homes will at all times maintain a Tangible Net
Worth in an amount equal to or in excess of the sum of $385,000,000, plus fifty
percent (50%) of Lyon Homes’ quarterly Net Income commencing on July 1, 2006
(with any net loss counting as zero in such calculation).

(2) Ratio of Total Liabilities to Tangible Net Worth. Lyon Homes will at all
times maintain a ratio of Total Liabilities (exclusive of consolidated
liabilities of variable interest entities) to Tangible Net Worth of not more
than 3.5 to 1.0.

Section 5.6 Incurrence of Debt

So long as any amount payable under any Loan Document still remains unpaid or
Lender will have any commitment to disburse the Loan hereunder, Borrower may
not, unless Lender otherwise consents in writing, incur any Debt, other than
(i) Debt created or contemplated by the Loan Documents or this Loan Agreement,
including but not limited to (A) the FORA Loan and Borrower’s obligation to pay
a portion of the interest owing on the FORA Loan, (B) the Shortfall Loan,
(C) obligations owing under any Community Facilities District formed to fund a
portion of the costs to construct public infrastructure serving the Project and
under any Community Services District formed to provide ongoing maintenance for
certain elements of such infrastructure, provided such district has been
approved by Lender, and (D) obligations under any performance, completion, or
other bonds required to be posted in favor of the Agency, the County of Monterey
or any other governmental agency in connection with the Development Work;
(ii) taxes and assessments not yet due and payable; and (iii) trade debt
incurred in the ordinary course of Borrower’s business.

Section 5.7 No Transfers

There shall be no Transfer unless Borrower has obtained the written consent of
Lender, which consent may be granted or withheld in Lender’s sole and absolute
discretion.

Section 5.8 USA Patriot Act

Without the prior written consent of Lender, neither Borrower nor any Affiliate
of Borrower will (i) be or become subject at any time to any law, regulation, or
list of any government agency (including, without limitation, the U.S. Office of
Foreign Asset Control list) that prohibits or limits Lender from making any
advance or extension of credit to Borrower or Borrower’s Affiliates or from
otherwise conducting business with Borrower or Borrower’s Affiliates, or
(ii) fail to provide documentary and other evidence of Borrower’s or Borrower’s
Affiliates’ identity as may be requested by Lender at any time to enable Lender
to verify Borrower’s or Borrower’s Affiliates’ identity or to comply with any
applicable law or regulation, including, without limitation, Section 326 of the
USA Patriot Act of 2001, 31 U.S.C. Section 5318.

 

37



--------------------------------------------------------------------------------

Section 5.9 Further Assurances; Cooperation

Borrower will at any time and from time to time upon request of Lender take or
cause to be taken any action, will execute, acknowledge, deliver or record any
further documents, opinions, mortgages, security agreements, financing
statements, amendments to the Loan Documents or other instruments as Lender in
its reasonable discretion deems necessary or appropriate to carry out the
purposes of this Loan Agreement and to preserve, protect and perfect the
security interest intended to be created and preserved in the Project. In
furtherance of the above, from time to time, upon the reasonable request of
Lender, Borrower will execute and deliver to Lender a security instrument or
instruments naming Lender as secured party covering all contracts of any kind
entered into in connection with the Project and all other property of any kind
whatsoever owned by Borrower and used, or to be used, in the use and enjoyment
of the Project and concerning which Lender may have any doubt as to its being
subject to the lien of the Loan Documents.

Section 5.10 Development Work Must Be Included in Budget

Borrower will not perform any Development Work or construction any other
improvements on the Project that are not included within the approved Budget
without the prior written consent of Lender.

Section 5.11 Recordation of Final Maps

Borrower will cause to be recorded against the Land a final Map in form and
substance satisfactory to Lender with respect to (i) Phase 1 by June 30, 2007,
(ii) Phase 2 by June 30, 2008, and (iii) Phase 3 by June 30, 2009.

Section 5.12 Development Agreement and Disposition and Development Agreement

Borrower will keep the Development Agreement and the Disposition and Development
Agreement in full force and effect and perform all of its obligations thereunder
in a timely manner and shall not amend or otherwise modify or permit the
amendment or modification of either without the prior written consent of Lender.

Section 5.13 Management

Borrower will at all times maintain professional and qualified management and
staff, as determined in the reasonable discretion of Borrower, to manage,
operate and maintain the Project, and if any such personnel cease to work on the
Project they shall promptly be replaced by personnel with the requisite
professionalism and qualifications, as determined in the reasonable discretion
of Borrower, to manage, operate and maintain the Project.

Section 5.14 Development Work in any Phase

Borrower will not perform any Development Work other than Development Work that
is described in a Phase Commitment that has been executed and delivered by
Borrower and Lender.

 

38



--------------------------------------------------------------------------------

Section 5.15 Certain Permits/Licenses

Borrower will not permit the expiration or revocation of any permits or licenses
that significantly impact the Project, including, without limitation, that
certain Incidental Take Permit and the Right of Entry License.

Section 5.16 Homebuilders

Borrower will not permit any Person to construct Homes other than (a) its
members, Lyon East Garrison and Woodman LLC and Affiliates thereof pursuant to
the Operating Agreement, and (b) other qualified homebuilders reasonably
approved by Lender or permitted under the Disposition and Development Agreement
pursuant to contracts reasonably approved by Lender.

 

39



--------------------------------------------------------------------------------

ARTICLE 6 THE PROJECT

Section 6.1 Consideration

As an inducement to Lender to finance the Project and to make each disbursement
of the Loan for the Project, Borrower represents and warrants the truth and
accuracy of the matters regarding the Project set forth in this Article 6 and
hereby covenants regarding the Project as set forth in this Article 6.

Section 6.2 Title to Project

(a) Borrower is, or will be upon acquisition of the Land, and during and after
completion of the Development Work as contemplated in this Loan Agreement, the
sole legal and beneficial owner of the Land (other than those portions of the
Land contemplated in the Disposition and Development Agreement to be transferred
to third parties and that are transferred in accordance with this Agreement and
the other Loan Documents), the Development Work, free and clear of all claims,
liens and encumbrances other than Permitted Exceptions. All of the personal
property that forms a part of the Development Work is or will be vested solely
in Borrower, free and clear of all claims, liens and encumbrances, and the
security interest of Lender in such personal property is a first lien thereon.

(b) At any time after the occurrence of a Potential Default or an Event of
Default , Lender may request the Title Company, at Borrower’s expense, to
provide a “date down” endorsement to the Title Policy as described in
Section 3.2(12).

Section 6.3 No Prior Liens or Claims

Except as otherwise may have been approved in writing by Lender and as to which
Lender has received such endorsements (including mechanics lien coverage) to the
Title Policy as Lender may require to assure the priority of the Security
Instrument as a valid first lien on the Project, subject only to Permitted
Exceptions, Borrower represents that, prior to recordation of the Security
Instrument, neither Borrower, nor anyone acting on Borrower’s behalf has
(i) commenced construction of the Development Work, any grading or site
clearance related thereto, or any work of any kind or nature that could give
rise to a lien against the Project, (ii) purchased, contracted for or otherwise
brought upon the Land any materials, specially fabricated or otherwise, to be
incorporated into any work to be performed on the Land, including the
Development Work, or (iii) entered into any contract or arrangement, the
performance of which by any other party thereto could give rise to a lien or
claim on the Project or any portion thereof.

Section 6.4 Access to the Project

All roads, streets, traffic turn lanes, and access ways necessary for the full
utilization of the Project for its intended purpose have either been completed
or the necessary rights of way have either been acquired by the appropriate
governmental authority or have been dedicated to public use and accepted by the
appropriate governmental authority. The Project is either contiguous to, or
otherwise has access via a permanent, recorded easement, to any public streets
or roads necessary to provide access to the Project. All necessary steps have
been taken by

 

40



--------------------------------------------------------------------------------

Borrower and the appropriate governmental authority to assure the complete
construction and installation thereof by the time needed for construction of the
Development Work and/or occupancy and operation of the Project.

Section 6.5 Compliance with Laws and Regulations

The Project, the proposed and actual use thereof, and the Development Work when
completed will comply with the Laws and Regulations. There is no action or
proceeding pending or, to the knowledge of Borrower (after due inquiry),
threatened before any court, quasi-judicial body or administrative agency
relating to the validity of the Loan or the proposed or actual use of the
Project.

Section 6.6 Covenants, Zoning, Codes, Permits and Consents

Borrower is familiar and has complied with all of the Laws and Regulations to be
complied with in connection with the construction of the Development Work. All
Regulatory Approvals in connection with (i) the valid execution, delivery and
performance of the Loan Documents or any and all other documents executed in
connection with any of the foregoing, (ii) necessary for the subdivision of the
Land, and (iii) necessary for the construction of the Development Work, have
been obtained, or in a timely manner will be obtained, and are valid, adequate
and in full force and effect. Construction of the Development Work and the
intended use thereof will conform to and comply in all material respects with
all Laws and Regulations.

Section 6.7 Utilities

All utility services and facilities necessary for the construction of the
Development Work are either available for each owner from time to time of each
Finished Lot at the boundaries of the Land or, if not, all necessary steps have
been taken by Borrower and the local authority or public utility company that
provides such services to obtain permanent rights (recorded in the appropriate
real estate records of the county in which the Land is located) over any lands
intervening between the Land and any public rights of way and to assure the
complete installation and permanent availability thereof when needed for
construction, sale, occupancy and operation of the Project.

Section 6.8 Survey, Map, Permits, Licenses and Approvals

Borrower has received a tentative map, and Borrower covenants and agrees to
cause a final Map to be recorded by not later than the date set forth in the
Loan Summary. Borrower will properly comply with and keep in effect the Map and
all permits, licenses and approvals that are required to be obtained from
governmental bodies in order to construct, occupy, operate, market and sell the
Project. Borrower will promptly deliver copies of the Map for each Phase and all
such permits, licenses and approvals to Lender.

Section 6.9 Plans and Specifications; Budget

(a) The Plans and Specifications are a true, complete and accurate depiction in
all material respects of the Development Work. The Plans and Specifications are
satisfactory to Borrower and have been or will be timely reviewed and approved
by Borrower and the general

 

41



--------------------------------------------------------------------------------

contractor for the Project. The Plans and Specifications have also been approved
(or will in a timely manner be approved) as required by all governmental bodies
or agencies having jurisdiction (including, without limitation, any local design
review boards) and by the beneficiary of any restrictive covenant affecting, or
the holder of any other approval rights with respect to, the Project. There are
no structural defects in the Development Work as shown in the Plans and
Specifications, and no violation of any of the Laws and Regulations exists with
respect to the Plans and Specifications.

(b) After diligent investigation of all relevant conditions and due consultation
with such parties as Borrower deems appropriate, Borrower represents that the
Budget identifies on a line item basis all costs to be incurred in connection
with the Project and all costs for which proceeds of the Loan are to be
disbursed. The Budget reflects Borrower’s best, true, accurate and complete
estimate, but not a guaranty, of the costs shown therein and of the costs
estimated to be necessary to construct the Project in accordance with the Plans
and Specifications.

Section 6.10 Changes to Plans and Specifications and Budget

(a) The following Changes, whether made by change order or otherwise, to any of
(i) the Budget, (ii) the Plans and Specifications, or (iii) working drawings
relating to the Development Work, require the prior written approval of Lender:

(1) any Change that, together with all prior increases, will result in an
increase to the total Budget for the Development Work of 5% or more, it being
understood that the foregoing does not apply to increases to particular line
items of the Budget unless the increase to the line item will result in an
increase to the total Budget for the Development Work of 5% or more;

(2) any Change that, together with all prior decreases, will result in a
decrease to the total Budget for the Development Work of 5% or more, it being
understood that the foregoing does not apply to decreases to particular line
items of the Budget unless the decrease to the line item will result in a
decrease to the total Budget for the Development Work of 5% or more;

provided, however, with respect to subparagraphs (a)(1) and (a)(2) above, that
Borrower may not offset against each other increases and decreases in the total
Budget for the Development Work, it being the intent that an increase or a
decrease in the total Budget for the Development Work that meets any of the
thresholds set forth in subparagraphs (a)(1) or (a)(2) or in this
subparagraph (a)(3) will require the prior approval of Lender; and

(b) As a condition to its approval of any Change described in subparagraph (a),
Lender may require verification that the Change:

(1) is a Change as to which Borrower has complied with the terms of subparagraph
(d) of this Section 6.10;

(2) will not adversely affect the value of Lender’s security;

 

42



--------------------------------------------------------------------------------

(3) is not a material change in structure, design, exterior appearance, square
footage, or function;

(4) would not cause an increase in any line item or category of the Budget in
excess of the contingencies (if any) specifically contained in the Budget for
that line item or category;

(5) has been approved by the Inspector;

(6) would be consistent with the Laws and Regulations; and

(7) is a Change as to which Borrower has obtained any approvals required
pursuant to Section 6.10(e).

Lender is under no duty to review or inform Borrower of the quality or
suitability of the Plans and Specifications, any contract or subcontract or any
changes thereto. Notwithstanding anything to the contrary contained in this
Section 6.10, Borrower must obtain Lender’s prior written approval of any
alteration in the Plans and Specifications that might adversely affect the value
of Lender’s security or that, regardless of cost, is a material change in
structure, design, function or exterior appearance.

(c) Borrower agrees to provide Lender with copies of all change orders, together
with all additional documents that Lender may reasonably require in order to
evaluate a request for approval of a Change of a type described in subparagraph
(a) above. These documents may include the following: (i) a written description
of the Change and related working drawings and (ii) a written estimate of the
cost of the Change and the time necessary to complete it. Lender may take a
reasonable time to evaluate any requests for approval of a Change, and may
require that all other approvals required from other parties be obtained before
it reviews any requested Change. Lender may approve or disapprove Changes in the
exercise of its reasonable judgment. Borrower acknowledges that any requested
Changes may result in delays and agrees that any delays caused by Lender or any
other Person or circumstance will not affect Borrower’s obligation to complete
each element of the Development Work in accordance with the Construction
Progress Schedule, subject to extensions due to Force Majeure Events.

(d) If either:

(1) the proceeds of the Loan that are available for disbursement will not be
sufficient to complete the Development Work as scheduled; or

(2) the costs of the Project have increased over the amount set forth in the
Budget by an amount in excess of the amount set forth in subparagraphs (a)(1) or
(a)(3),

then Borrower must submit to Lender a revised Budget for the Project, together
with (i) a request that Lender approve an increase in the Loan Amount, which
request Lender may approve or disapprove in its absolute and sole discretion, or
(ii) evidence that Borrower has sufficient funds to pay the increased costs. If
Borrower provides evidence of sufficient funds, Lender will not be obligated to
disburse additional amounts of the Loan pursuant to Section 3.2 until Borrower
provides to Lender evidence that it has paid from its own funds, in addition to
any Borrower

 

43



--------------------------------------------------------------------------------

funds that the Budget requires, an amount at least equal to the increase. Any
such revised Budget for the Project submitted to Lender must be accompanied by a
written report from the Inspector stating that the Inspector has reviewed and
approved the revised Budget.

(e) In addition to obtaining the prior written approval of Lender in connection
with any Change described in this Section 6.10, Borrower must also obtain, to
the extent that such approvals may be required, (i) the approvals of the
appropriate governmental authorities to any Change and (ii) from the appropriate
persons or entities approvals of any alterations in the Map, the Plans and
Specifications or any work, materials or contracts that are required by any of
the Laws and Regulations or under the terms of this Loan Agreement or the other
Loan Documents.

Section 6.11 Adequacy of Loan Amount

The Loan Amount is sufficient to pay all costs of the acquisition of the Land
and all costs of the Development Work in accordance with the Plans and
Specifications and all remaining costs related thereto, except as has been
specifically disclosed to and approved in writing by Lender.

Section 6.12 Construction Start and Completion

Borrower will commence construction of the Development Work no later than the
date set forth in the Loan Summary. Borrower will thereafter diligently proceed
with construction and completion of the Development Work in a good and
workerlike manner in accordance with the Plans and Specifications and the
Construction Progress Schedule, provided that dates set forth in the
Construction Progress Schedule will be extended up to a maximum of one hundred
twenty (120) days if (i) the delay could not reasonably have been anticipated
and avoided, (ii) the delay was caused by a Force Majeure Event, and
(iii) Borrower shall have given Lender notice of such Force Majeure Event and
its anticipated impact on the Construction Progress Schedule within fifteen
(15) days after the commencement of the Force Majeure Event. Borrower will cause
the Development Work at all times to materially conform to the Laws and
Regulations and will accomplish completion of the Development Work in accordance
with the Construction Progress Schedule. Borrower will cooperate at all times
with Lender in bringing about the timely completion of each element of the
Development Work, and Borrower will resolve all disputes arising during the work
of construction in a manner that will allow work to proceed expeditiously.

Section 6.13 Personal Property Incorporation

All personal property for which Lender advances Loan proceeds for the Project is
to be stored on the Land and in Lender’ s judgment must be reasonably secure
from damage and theft and fully insured at all times.

Section 6.14 Contractors and Contracts

From time to time, upon demand by Lender, Borrower will furnish to Lender,
correct lists of all contractors and subcontractors employed in connection with
the Development Work. Each such list must show the name, address and telephone
number of each such contractor or subcontractor, a general statement of the
nature of the work to be done, the labor and materials to

 

44



--------------------------------------------------------------------------------

be supplied, the names of material providers, if known, and the approximate
dollar value of the labor, work and materials with respect to each. Upon an
Event of Default, Lender has the right, and at any time the Inspector has the
right (in both cases without either the obligation or the duty), to contact
directly each contractor, subcontractor and materialman to verify the facts
disclosed by the list or for any other purpose.

Section 6.15 Evidence of Ownership of Materials

If requested by Lender, Borrower will promptly deliver to Lender any bills of
sale, statements, receipts, contracts or agreements under which Borrower claims
title to any materials, fixtures or articles incorporated into the Development
Work.

Section 6.16 Lender Inspections, Appraisal and Information

During normal business hours, Borrower will arrange for Lender, the Inspector or
any other authorized representative of Lender, at the expense of Borrower, to
visit, inspect or appraise the Project. The scope of any such inspection may
include (but is not limited to) the materials to be used on or in the Project,
contracts, records, plans, specifications and shop drawings relating thereto
(whether kept at Borrower’s offices or at the Project construction site or
elsewhere), and the books, records, accounts and other financial and accounting
records of Borrower, wherever kept. Lender, the Inspector or other authorized
representative may make copies and take extracts thereof and therefrom as often
as may be reasonably requested by Lender. Borrower will cooperate with Lender to
enable Lender, the Inspector or other authorized representatives of Lender to
conduct such visits, inspections and appraisals. Borrower agrees to keep at its
offices or at the Project, and to make available to Lender during normal
business hours, the Plans and Specifications on an as-built basis or, if
unavailable, the final set of Plans and Specifications from which the
Development Work was constructed.

Section 6.17 Correction of Defects

If Lender in its reasonable judgment determines that any Development Work or
materials fail to conform to the Map, any Laws and Regulations or sound building
practices or fail to conform in any material respect to the Plans and
Specifications, or that they otherwise depart in any material respect from any
of the requirements of this Loan Agreement, Lender may require the work to be
stopped and Lender may withhold disbursements until the matter is corrected. If
this occurs, Borrower will promptly correct the work to Lender’s reasonable
satisfaction, and pending completion of such corrective work will not allow any
other work that is dependent upon or directly related to the work requiring
correction to proceed. No such action by Lender will affect Borrower’s
obligation to complete each element of the Development Work within the times
required by this Loan Agreement. The advance of any Loan proceeds will not
constitute a waiver of Lender’s right to require compliance with this covenant.

Section 6.18 Protection Against Lien Claims

(a) Borrower will pay and discharge, or cause to be paid and discharged,
promptly and fully all claims for labor done and materials and services
furnished in connection with the Development Work, and take or cause to be taken
all reasonable steps to forestall the assertion of claims of lien against the
Project or any part thereof. Upon the request of Lender, Borrower

 

45



--------------------------------------------------------------------------------

will obtain a lien waiver with respect to each payment by or to Borrower and
each of the various subcontractors and materialmen (and the major subcontractors
and submaterialmen under them). Lender, at any time, at its option, may require
that any disbursement made hereunder be made by joint check made payable to
Borrower and the subcontractor or sub-subcontractor for whose account the
payment is to be made, as joint payees.

(b) Nothing herein contained requires Borrower to pay any claims for labor,
materials, or services that Borrower in good faith disputes and that Borrower,
at its own expense, currently and diligently contests, provided that, if the
aggregate amount of claims filed with respect to the Project exceeds $25,000,
within thirty (30) days after Borrower’s actual receipt of notice of filing of
that claim of lien that exceeds the specified amount, Borrower must take one of
the following actions with respect to all subsequent claims:

(1) record or cause to be recorded in the office of the recorder of the county
in which the Project is located a surety bond sufficient to release the claim of
lien, or

(2) make or cause to be made a deposit with Lender of cash or a letter of credit
from an issuer and in form and substance satisfactory to Lender, in the amount
of 150% of the claim of lien; or

(3) deliver or cause to be delivered to Lender any other assurance that may be
acceptable to Lender;

provided, however, that if any claim of lien for labor, materials or services is
filed, regardless of the amount thereof, Borrower will deliver or cause to be
delivered to Lender a specific endorsement to the Title Policy that insures
Lender against any loss by reason of the claim of lien.

Section 6.19 Approval of Easements

All easements, declarations, covenants, conditions, restrictions and dedications
affecting the Project must be submitted to Lender for its approval, accompanied
by a drawing or survey showing the precise location thereof. Borrower must
obtain Lender’s written approval, which shall not be unreasonably withheld,
conditioned or delayed, prior to the execution or granting of any such easement,
declaration, covenant, condition, restriction or dedication by Borrower,
provided that nothing contained in this Section 6.19 (a) is to be deemed to
limit Lender’s rights or Borrower’s obligations pursuant to Section 5.7 above,
or (b) permits Lender to unreasonably withhold, condition or delay its approval
of any such easement, declaration, covenant, condition, restriction or
dedication to the extent it is expressly required under the Disposition and
Development Agreement or is expressly required by the County or the Agency
pursuant to a condition of approval of the Project. If Lender withholds or
conditions its approval of any easement, declaration, covenant, condition,
restriction or dedication, Lender shall provide Borrower with a statement of the
specific reasons for such withholding or condition.

46



--------------------------------------------------------------------------------

Section 6.20 Signs

Upon the request of Lender, Borrower will erect and place on or in the vicinity
of the Project a sign or signs indicating that Lender has provided construction
financing for the Project. The sign(s) will remain the property of Lender and
will be required to be removed only after the Development Work has been
completed.

 

47



--------------------------------------------------------------------------------

ARTICLE 7 SALES AND RELEASES

Section 7.1 Sales Agreements

(a) The Lots and other tracts of real property comprising the Land will be
(x) sold under Sales Agreements, Borrower’s interest in which will be assigned
to Lender, or (y) transferred to members of Borrower or their respective
Affiliates in accordance with the Operating Agreement. In the event of a default
by a buyer under a Sales Agreement, Borrower (or, during the continuance of an
Event of Default, Lender, as assignee of Borrower) may, to the extent permitted
under the Sales Agreement, (i) retain the balance of funds in any escrow account
established pursuant to the particular Sales Agreement, or (ii) draw upon any
letter of credit issued by the buyer in connection with the purchase of any
Lot(s) or tract(s) and in each case apply it to the payment of the Loan in any
manner that Lender determines in its sole discretion. If a Sales Agreement
allows Borrower immediate access and use of a deposit or escrow funds paid
pursuant to the particular Sales Agreement, Borrower will use those funds only
for the Development Work.

(b) If Lender will be asked to release its lien on a Lot or other tract of real
property comprising the Land, (i) any and all Sales Agreements must require full
payment in cash to Borrower at closing in an amount at least equal to the
Scheduled Release Prices for such Lot or other tract of real property, and
(ii) unless the cash purchase price payable to Borrower at closing is at least
equal to the Scheduled Release Price for a Lot or tract of real property (other
than pursuant to a conveyance under the Operating Agreement), no Lot or tract
may be leased, sold or conveyed under any lease, conditional sales contract or
other arrangement where Borrower retains a deferred portion of the purchase
price or any residual or contingent interest in the Lot or tract, including any
purchase money security interest, without the express prior written consent of
Lender in each instance. Borrower will, upon Lender’s request, provide to Lender
a fully executed copy of all Sales Agreements.

Section 7.2 Sales and Closings

Borrower may enter into Sales Agreements for the sale of the Lots or other
tracts of real property comprising the Land in the ordinary course of business
without Lender’s prior written consent if:

(1) a Sales Agreement is executed with a buyer that conforms to the requirements
of this Loan Agreement; and

(2) Borrower, acting in good faith following exercise of reasonable due
diligence, has determined that the buyer is financially capable of performing
all of its obligations under the Sales Agreement.

Lender in the exercise of its reasonable discretion may consider any sale to be
unsatisfactory if the sale fails to meet any of the requirements of this Loan
Agreement. If this happens, or if any Event of Default has occurred and is
continuing, Lender may make written demand on Borrower to submit future Sales
Agreements for Lender’s approval prior to execution, together in each instance
with accompanying financial statements for the buyer and

 

48



--------------------------------------------------------------------------------

other information that Borrower may have pertaining to the prospective buyer.
Borrower will comply immediately with any such demand by Lender.

Section 7.3 Releases from Lien of Security Instrument

(a) Borrower may from time to time request that Lender release one or more Lots
or other tracts of real property comprising the Property from the lien of the
Security Instrument and the other Loan Documents encumbering those Lots or
tracts. Lender agrees that it will execute a partial release that releases
Lender’s lien on the Lots or tracts pursuant to the Security Instrument and the
other Loan Documents, provided that the following conditions precedent have been
satisfied:

(1) Lender has received a written notice requesting the partial release no fewer
than 5 Business Days prior to the date on which the partial release is to be
effective, which notice specifies (i) the Phase of the Project, (ii) the
specific Lots or tracts to be released, (iii) if the release is being requested
in connection with a sale of the Lots or tracts, the Person to whom the Lots or
tracts are being sold, which Person may be a member or an Affiliate of Borrower
or Guarantor, and (iv) Lender’s Release Price(s) therefor;

(2) Lender has received evidence satisfactory to Lender that (i) the closing of
the sale and/or release of the Lots or tracts is conducted through an escrow
with a title company specified by Borrower and satisfactory to Lender, and
(ii) the title company is instructed, pursuant to written instructions that have
been acknowledged and agreed to by the title company and that cannot be changed
or supplemented without Lender’s written concurrence, not to record Lender’s
partial release until the title company receives in respect of the release an
amount equal to Lender’s Release Price for the Lots or tracts and is irrevocably
committed to disburse the amount to Lender;

(3) Lender has received any executed originals (or copies, at the sole
discretion of Lender) of instruments, agreements and other documents, in form
and substance satisfactory to Lender, that Lender determines are necessary or
appropriate to evidence and/or effectuate the partial release and to modify the
Loan Documents as a result thereof;

(4) Lender has received evidence satisfactory to Lender that Borrower has
satisfied all conditions precedent in the Loan Documents relating to the release
of the Lots or tracts;

(5) no Event of Default then exists; and

(6) sufficient collateral remains, in Lender’s reasonable discretion, to secure
the outstanding balance (and any reasonably anticipated increases thereto) of
the Loan.

In connection with each release of a Lot or tract, provided all conditions to
the release have been met, Lender agrees to provide to the title insurance
company an estoppel letter, in form and substance satisfactory to Lender,
specifying Lender’s Release Price.

 

49



--------------------------------------------------------------------------------

(b) Lender also agrees that, without requiring payment of any release price, it
will release from the lien of the Security Instrument and the other Loan
Documents those portions of the Project necessary for utility easements,
dedicated public roads, common elements (including any parts of the Project to
be transferred to a homeowners’ association or the like), parks, greenbelts,
recreation areas, schools, medical facilities, sheriff’s substation, library,
fire station, and other similar purposes, the Town Center and Rental Affordable
Housing, provided that the following conditions precedent have been satisfied:

(1) Borrower complies with the requirements of subparagraphs (1), (3), (4) and
(5) of subparagraph (a) above (except that the requirement of subparagraph
(a)(1) requiring the written notice to specify Lender’s Release Price(s) is not
applicable);

(2) Lender is furnished with a survey, or another document reasonably
satisfactory to Lender, depicting and describing the real property to be
released;

(3) the requested release is consistent in all material respects with the Map,
approved tentative map, site plan or other depiction of the Project provided to
Lender as part of the Project Underwriting Documents;

(4) with respect to the release of the Lots or tracts on which the Rental
Affordable Housing is or is to be located, there is no restriction under the
Disposition and Development Agreement on the ability of Borrower to obtain
building permits for Homes intended to be constructed on the Land based on the
status of development or construction of the Rental Affordable Housing, and Lyon
Homes shall have executed and delivered to the Agency the completion guaranty
required under the Disposition and Development Agreement to lift any such
restriction; and

(5) with respect to the release of the Lots or tracts on which the Town Center
is or is to be located, there is no restriction under the Disposition and
Development Agreement on the ability of Borrower to obtain building permits for
Homes to be constructed on the Land based on the status of development or
construction of the Town Center, and Borrower, any of Borrower’s members, or any
purchaser of such Town Center Lots or tracts shall have caused to be posted the
performance bond required under the Disposition and Development Agreement to
lift any such restriction.

 

50



--------------------------------------------------------------------------------

ARTICLE 8 EVENTS OF DEFAULT AND REMEDIES

Section 8.1 Events of Default

The occurrence and continuance of any of the following events constitutes an
“Event of Default” hereunder:

(1) Borrower fails to pay any installment of principal on the Loan when due,
whether at stated maturity, as a result of a mandatory prepayment requirement,
upon acceleration or otherwise, or pay when due any interest, fees or other
amounts payable hereunder or under the other Loan Documents.

(2) Any representation or warranty made by Borrower or Guarantor herein or in
any other Loan Document is at any time incorrect in any material respect.

(3) Borrower or Guarantor fails to perform or observe any term, covenant or
agreement contained in this Loan Agreement or any other Loan Document, and the
failure remains unremedied for 30 days after notice thereof from Lender to
Borrower or Guarantor; provided that if Borrower or Guarantor commences and is
diligently pursuing to completion action to cure the failure, the 30 day period
may be extended for the period of time necessary to cure the failure, but in no
event longer than 120 days from the date of Lender’s notice; provided further
however, that if (i) Lender reasonably determines that the failure to
immediately declare an Event of Default could result in irreparable harm to the
rights of Lender hereunder or under any other Loan Document, or the rights of
Lender with respect to the collateral pledged to secure the Loan, or (ii) Lender
reasonably determines that the failure to perform or observe the terms of this
Loan Agreement or any other Loan Document cannot be remedied with the passage of
120 days, then Lender may declare an immediate Event of Default in its notice
given pursuant to this Section 8.1(3).

(4) Borrower or any Guarantor asserts the invalidity or unenforceability of any
Loan Document or any Loan Document is adjudicated to be invalid or unenforceable
in any material respect.

(5) Any event of default (however described) by Borrower or any Guarantor under
any other Loan Document occurs and is not cured within the applicable grace
period.

(6) Any Loan Document that purports or is otherwise intended to create a lien on
or in the Land or other collateral relating thereto as described therein
(including, without limitation, the Security Instrument) for any reason, ceases
to create a valid and perfected first priority lien on or in the Land or other
collateral relating thereto as described therein, or Borrower so states in
writing.

(7) The dissolution or winding up of Borrower, Lyon Homes, any co-managing
member of Borrower or any sole member or managing member of any such co-managing
member; provided, however, that it shall not be an Event of Default hereunder if
such co-managing member or sole member or managing member is Woodman LLC or

 

51



--------------------------------------------------------------------------------

Woodman Inc. or a replacement thereof and is replaced within thirty (30) days of
such dissolution or winding up by a co-managing member, sole member or managing
member, as applicable, reasonably satisfactory to Lender.

(8) Any Transfer occurs in violation of Section 5.7.

(9) Borrower or Lyon Homes fails to comply with any of the financial covenants
set forth in Section 5.5 (or in the Guaranty, in the case of Guarantor).

(10) A Material Adverse Change occurs with respect to Borrower or Lyon Homes.

(11) Any final judgment or order for the payment of money in excess of $200,000,
singularly or in the aggregate, is rendered against Borrower or Lyon Homes, and
either (i) enforcement proceedings have been commenced by any creditor upon the
judgment, or (ii) there is a period of forty-five (45) days during which a stay
of enforcement of the judgment or order, by reason of a pending appeal or
otherwise, is not in effect.

(12) Borrower or Lyon Homes fails to pay any Debt (other than the Debt incurred
by Borrower with respect to the Loan, the Events of Default with respect to
which are set forth elsewhere in this Section 8.1), or any interest or premium
thereon, when due (whether by scheduled maturity, required prepayment,
acceleration, demand or otherwise) and the failure continues after the
applicable grace period, if any, specified in the agreement or instrument
relating to the Debt; any other default under any agreement or instrument
relating to any such Debt, or any other event, occurs and continues after the
applicable grace period, if any, specified in such agreement or instrument, if
the effect of the failure to pay, default or event results in the acceleration,
or permits the acceleration of, the maturity of the Debt; or any such Debt is
declared to be due and payable, or is required to be prepaid (other than by a
regularly scheduled required prepayment) prior to the stated maturity thereof;
provided, however, that none of the foregoing events or inactions shall
constitute an Event of Default unless such event of inaction could result in a
Material Adverse Change.

(13) (i) Borrower, Lyon Homes, any co-managing member of Borrower or any sole
member or managing member of any such co-managing member generally does not pay
its Debts as those Debts become due, or admits in writing its inability to pay
its Debts generally, or makes a general assignment for the benefit of creditors;
or (ii) any proceeding is instituted by or against any such Person seeking to
adjudicate either party as bankrupt or insolvent, or seeking liquidation,
winding up, reorganization, arrangement, adjustment, protection, relief or
composition of the party’s Debts under any law relating to bankruptcy,
insolvency or reorganization or relief of debtors, or seeking the entry of an
order for relief or the appointment of a receiver, trustee or other similar
official for the party or for any substantial part of the party’s property; and
in the case of any such proceeding instituted against Borrower, Lyon Homes, any
co-managing member of Borrower or any sole member or managing member of any such
co-managing member (but not instituted by it), either the proceeding remains
undismissed or unstayed for a

 

52



--------------------------------------------------------------------------------

period of sixty (60) days (whether or not consecutive), or any of the actions
sought in the proceeding (including, without, limitation, the entry of an order
for relief against, or the appointment of a receiver, trustee, custodian or
other similar official for, it or for any substantial part of its property)
occur; or Borrower, Lyon Homes, any co-managing member of Borrower or any sole
member or managing member of any such co-managing member takes any action to
authorize any of the actions set forth above; provided, however, it shall not be
an Event of Default under this Section 8.1(13) if any of the events described in
the foregoing clause (i) or (ii) affect only Woodman LLC and/or Woodman Inc. and
all of the following conditions are at all times satisfied:

(1) Woodman LLC and Woodman Inc. immediately cease to be a managing member of
Borrower and have no further management or decision-making role in Borrower or
with respect to the Property;

(2) such event does not result in Borrower or all or any portion of the Property
being the subject of any bankruptcy or insolvency proceeding;

(3) such event does not result in any actions or decisions pertaining to the
ownership, development, construction or operation of the Property or the
operations or activities of Borrower being subject to the approval or oversight
of any bankruptcy court, any trustee in bankruptcy, any receiver or any other
party that is subject to, or acting on behalf of, any party that is subject to
any bankruptcy or insolvency proceeding; and

(4) Lender is not required to appear in any bankruptcy or insolvency proceeding
or obtain any authorization, consent, approval or other relief to enforce its
rights and remedies under the Loan Documents against the Property, Borrower, any
Guarantor or any other party except Woodman Inc. and/or Woodman LLC.

(14) Borrower fails to commence construction of the Development Work or fails to
satisfy all of the conditions of this Loan Agreement with respect to
disbursement of Loan proceeds for costs of such construction on or before the
date set forth in the Loan Summary.

(15) Borrower fails to meet or comply with any of the projections or other
provisions of the Construction Progress Schedule (which failure Lender
reasonably believes may result in impairment of the value of its security for
the Loan or in the ability of Borrower to repay the Loan Amount as required by
the terms of the Loan Documents), and does not cure that failure within thirty
(30) days after written notice from Lender; provided that the cure period is not
applicable (i.e., there will be no cure period) if Lender has reasonably
determined that the failure is not susceptible to cure within thirty (30) days.

(16) Borrower fails to obtain Lender’s prior written consent to any Change to
the extent so required under Section 6.10, or the existence of materially
adverse defective workmanship or materials incorporated into the Development
Work, which deviations or

 

53



--------------------------------------------------------------------------------

defects are not corrected within forty-five (45) days after written notice
thereof to Borrower, such deviations and defects to be conclusively determined
by Lender after consultation with the Inspector.

(17) Cessation of the Development Work for a continuous period of (i) one
hundred twenty (120) days or more if the cessation is caused by a Force Majeure
Event, or (ii) sixty (60) days or more if the cessation is not caused by a Force
Majeure Event.

(18) A court of competent jurisdiction enters an order enjoining construction of
the Development Work, or such a court or an authorized governmental agency
orders that sales of the Lots be suspended or halted, or any required approval,
license or permit is withdrawn or suspended, and the order, withdrawal or
suspension remains in effect for a period of sixty (60) days.

(19) Any surety obligated for any Development Work is called upon to perform its
obligations and/or any Person demands funds pursuant to any set aside letter or
“cash in lieu of bond agreement” issued by any party other than Lender with
respect to the Project.

(20) There occurs any attachment, levy, execution or other judicial seizure of
any portion of the Project, any other collateral provided by Borrower under any
of the Loan Documents, or any substantial portion of the other assets of
Borrower, that is not released, expunged, discharged or dismissed prior to the
earlier of (i) forty-five (45) days after the attachment, levy execution or
seizure, or (ii) the sale of the assets affected thereby.

(21) Borrower fails to cause to be recorded against the Land a final Map in form
and substance satisfactory to Lender with respect to (i) Phase 1 by June 30,
2007, (ii) Phase 2 by June 30, 2008, or (iii) Phase 3 by June 30, 2009.

(22) Borrower permits the Maximum Loan to Value to be exceeded, and the Loan is
not paid down to an amount such that the Maximum Loan to Value is no longer
exceeded within ten (10) days after demand by Lender.

(23) The County of Monterey gives written notice terminating or canceling the
Development Agreement or the Agency gives written notice terminating or
canceling the Disposition and Development Agreement, or either agreement ceases
to be in full force and effect.

(24) Any two (2) or more of Wade Cable, Thomas J. Mitchell, Douglas F. Bauer,
Richard S. Robinson or Michael D. Grubbs shall cease to be employed by Lyon or
Borrower on a continuous and full time basis with power and responsibility to
manage the material day to day operations of Lyon, Borrower and their respective
subsidiaries.

Borrower acknowledges and agrees that all material non-monetary defaults are
conclusively deemed to be and are defaults that impair the security of the
Security Instrument, and that Lender will be entitled to exercise any
appropriate remedy, including without limitation, foreclosure of the Security
Instrument upon the occurrence of any such material non-monetary

 

54



--------------------------------------------------------------------------------

default.

Section 8.2 Remedies

Upon the occurrence of any Event of Default, the following provisions apply:

(1) If the event is an Event of Default specified in Section 8.1(13), Lender’s
commitment to fund the Loan will terminate and the indebtedness evidenced by the
Note and any other amounts payable under this Loan Agreement and the other Loan
Documents will immediately and automatically become due and payable.

(2) Upon the occurrence of any other Event of Default, other than an Event of
Default specified in Section 8.1(13), Lender may, at its option, do any one or
more of the following:

(A) Immediately terminate any further advance of Loan funds hereunder, and from
time to time apply all or any portion of the undisbursed Loan funds to payment
of accrued interest under the Note and/or upon any other obligations of Borrower
hereunder or under the Loan Documents. Lender may also withhold any one or more
disbursements during the continuance of a Potential Default, unless Borrower
cures or corrects the event or condition to the reasonable satisfaction of
Lender prior to the occurrence of an Event of Default.

(B) Declare the Note to be immediately due and payable and record a notice of
default under the Security Instrument.

(C) Make any disbursements after the happening of any one or more Events of
Default, without thereby waiving its right to demand payment of the Note and all
other sums owing to Lender with respect to the Loan Documents or any other
rights or remedies described herein, and without liability to make any other or
further disbursements, notwithstanding Lender’s previous exercise of any such
rights and remedies.

(D) Enter upon the Project and with or without legal process take possession of
the Project, remove Borrower and all employees, contractors and agents of
Borrower therefrom, and complete or attempt to complete construction of the
Development Work in accordance with the Plans and Specifications (provided that
Lender may cause any changes, additions or corrections to be made therein that
Lender may from time to time and in its judgment deem appropriate), and market,
sell or lease the Project, at the risk and expense of Borrower. Lender will have
the right at any time to discontinue any work commenced by it in respect to the
Development Work or to change any course of action undertaken by it and not be
bound by any limitations or requirements of time whether set forth herein or
otherwise. Lender will have the right and power (but will not be obligated) to
assume any construction contract made by or on behalf of Borrower in any way
relating to the Development Work and to take over and use all or any part of the
labor, materials, supplies and equipment contracted for, by or on behalf of
Borrower whether or not previously incorporated into the Development Work,

 

55



--------------------------------------------------------------------------------

in the discretion of Lender. Lender may also modify or terminate any contractual
arrangements, subject to its right at any time to discontinue any work without
liability. If Lender chooses to complete the Development Work, Lender will not
assume any liability to Borrower or any other person for completing them, or for
the manner or quality of their construction, and Borrower expressly waives any
such liability. In connection with any work of construction undertaken by Lender
pursuant to the provisions of this subsection (D), Lender may do any of the
following:

i. engage builders, contractors, subcontractors, architects, engineers,
suppliers, inspectors, consultants and others for the purpose of furnishing
labor, materials, equipment and other services in connection with the work of
construction, for the protection or clearance of title to the Project, or for
the protection of Lender’s interests with respect thereto;

ii. pay, settle or compromise all bills or claims that may become liens against
the Project or that have been or may be incurred in any manner in connection
with completing construction of the Development Work or for the protection or
clearance of title to the Project, or for the protection of Lender’s interests
with respect thereto;

iii. prosecute and defend all actions and proceedings in connection with the
Project;

iv. execute, acknowledge and deliver all other instruments and documents in the
name of Borrower that are necessary or desirable, to exercise Borrower’s rights
under contracts concerning the Project; and

v. take any other action, including the employment of security personnel to
protect the Development Work, or refrain from taking action under this Loan
Agreement that Lender may in its discretion determine from time to time.

Borrower will be liable to Lender for sums paid or incurred for completing
construction of the Development Work whether the same is paid or incurred
pursuant to the provisions of this section or otherwise. All payments made or
liabilities incurred by Lender hereunder of any kind whatsoever must be paid by
Borrower to Lender upon demand with interest at the rate set forth in the Note.
All of the foregoing will be deemed and will constitute disbursements under this
Loan Agreement and be secured by the Loan Documents. For the purpose of carrying
out the provisions and exercising the rights, powers and privileges granted by
this subsection (D), Borrower hereby unconditionally and irrevocably constitutes
and appoints Lender its true and lawful attorney-in-fact to enter into any
contracts, perform the acts and incur the liabilities that are referred to in
this subsection (D) in the name and on behalf of Borrower. This power of
attorney is coupled with an interest.

(E) If (i) substantial deviations from the Plans and Specifications appear that
have not been approved as set forth herein, (ii) defective or

 

56



--------------------------------------------------------------------------------

unworkerlike labor or materials are being used in the construction of the
Development Work, (iii) Lender receives knowledge of encroachments to which
there has been no consent, or Lender determines that the Development Work are
not being constructed in accordance with any governmental requirements or any
covenants, conditions, restrictions, agreements or other matters, whether or not
of record, affecting the condition of title to the Project, Lender will have the
right to immediately order stoppage of the construction and demand that such
conditions be corrected.

(F) After issuance of an order in writing as set forth above in subsection (E),
no further work may be done on that portion of the Development Work where there
is a substantial deviation from the Plans and Specifications that has not been
approved as set forth herein, where there is defective or unworkmanlike labor or
materials, or that does not comply with governmental requirements or matters
affecting title to the Project, without the prior written consent of Lender,
which consent will not be unreasonably withheld, unless and until any such
condition has been fully corrected.

(G) Foreclose on any security for the Loan without waiving its rights to proceed
against any other security or other entities or individuals directly or
indirectly responsible for repayment of the Loan, or waive any and all security
for the Loan as Lender may in its discretion so determine, and pursue any other
remedy or remedies that Lender may determine to be in its best interest.

(H) Exercise all rights and remedies available to it under the Guaranty or any
other guaranty of Borrower’s obligations with respect to the Loan.

(I) Accelerate all of Borrower’s and/or Guarantor’s obligations under the Loan
Documents without notice of default, presentment or demand for payment, protest
or notice of nonpayment or dishonor, or other notices or demands of any kind or
character, at Lender’s option, exercisable in its sole discretion, and apply any
undisbursed Loan funds to the obligations of Borrower under the Loan Documents,
in any order and proportions that Lender in its sole discretion may choose.

Whether or not Lender elects to employ any or all of the remedies available to
it in connection with an Event of Default, Lender will not be liable for
(i) Borrower’s construction of or failure to construct, complete or protect the
Development Work, (ii) the payment of any expense incurred by Lender for the
construction or completion of the Development Work undertaken by Borrower, or
(iii) the performance or non-performance of any other obligation of Borrower.

All remedies of Lender provided for herein and in any other Loan Documents are
cumulative and are in addition to all other rights and remedies provided by law
or in equity. The exercise of any right or remedy by Lender hereunder will not
in any way constitute a cure or waiver of default hereunder or under any other
Loan Document or invalidate any act done pursuant to any notice of default, or
prejudice Lender in the exercise of any of its rights

 

57



--------------------------------------------------------------------------------

hereunder or under any other Loan Document. If Lender exercises any of the
rights or remedies provided in this Article 8, that exercise will not make
Lender, or cause Lender to be deemed to be, a partner or joint venturer of
Borrower. No disbursement of Loan funds by Lender will cure any default of
Borrower, unless Lender agrees otherwise in writing in each instance.

Section 8.3 Authorization to Apply Assets to Payment of Loan

Borrower hereby authorizes Lender, following the occurrence of an Event of
Default, without notice or demand, to apply any property, balances, credits,
accounts or moneys of Borrower then in the possession of Lender, or standing to
the credit of Borrower, to the payment of the Loan.

 

58



--------------------------------------------------------------------------------

ARTICLE 9 MISCELLANEOUS

Section 9.1 Successors and Assigns; No Assignment by Borrower

The provisions of this Loan Agreement will be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns,
provided that Borrower’s rights regarding Transfers are limited as provided in
Section 5.7 above.

Section 9.2 Notices

All notices, requests and demands to be made hereunder to the parties hereto
must be in writing (at the addresses set forth below) and may be given by any of
the following means:

(1) personal delivery;

(2) reputable, national overnight courier service;

(3) by telecopying (if confirmed in writing sent by registered or certified,
first class mail, return receipt requested); or

(4) registered or certified, first class mail, return receipt requested.

Any notice, demand or request sent pursuant to the terms of this Loan Agreement
will be deemed received (i) if sent pursuant subsection (1), upon such personal
delivery, (ii) if sent pursuant to subsection (2), on the next Business Day
following delivery to the courier service, (iii) if sent pursuant to subsection
(3), upon dispatch if such dispatch occurs between the hours of 9:00 a.m. and
5:00 p.m. (recipient’s time zone) on a Business Day, and if such dispatch occurs
other than during such hours, on the next Business Day following dispatch and
(iv) if sent pursuant to subsection (4), 3 days following deposit in the mail.

The addresses for notices are as follows:

 

To Lender:

  Residential Funding Company, LLC   8400 Normandale Lake Boulevard, Suite 250  
Minneapolis, Minnesota 55437   Attention:   Managing Director     Business
Capital Group     Residential Construction   Telephone No.:   (952) 857-6968  
Telecopier No.:   (952) 857-6943

 

59



--------------------------------------------------------------------------------

With a copy to:

  Residential Funding Company, LLC   8400 Normandale Lake Boulevard, Suite 250  
Minneapolis, Minnesota 55437   Attention:   Chief Counsel     Business Capital
Group   Telephone No.:   (952) 857-6911   Telecopier No.:   (952) 857-6949

 

To Borrower:

  East Garrison Partners I, LLC   c/o Lyon East Garrison Company I, LLC   4490
Von Karman Avenue   Newport Beach, California 92660   Attention:   Mike Grubbs  
Telephone No.:   (949) 476-5475   Telecopier No.:   (949) 252-2575  

and to

 

  East Garrison Partners I, LLC   c/o Woodman Development Company, LLC   24571
Silver Cloud Court, Suite 101   Monterey, California 93940   Attention:   John
Anderson   Telephone No.:   (831) 647-2449   Telecopier No.:   (831) 674-2441

The failure to provide courtesy copies will not affect or impair Lender’s rights
and remedies against Borrower. Such addresses may be changed by notice to the
other parties given in the same manner as provided above.

Notwithstanding the foregoing, all requests for disbursements of the Loan
pursuant to Article 3 above will be deemed received only upon actual receipt,
and such requests for disbursement must be given only to Lender’s primary
addressee.

Section 9.3 Borrower’s Representatives

(a) Borrower hereby designates the following natural persons as its
representatives and the representatives of Guarantor for purposes of (i) making
all decisions with respect to the Loan, the Project and the Loan Documents,
(ii) delivering all notices, certificates, Draw Request Certifications, requests
and other documents required by the terms of the Loan Documents or requested by
Lender in connection with the Loan and (iii) taking all other actions requested
by Borrower or Guarantor in connection with the Loan, the Project and the Loan
Documents:

Lyon Representatives: Any person listed on Exhibit I attached hereto shall be a
Lyon Representative, provided that Lender shall be entitled to rely, without
further investigation, upon any update of Exhibit I that has been provided by a
Person listed on the most recently provided version of Exhibit I.

 

60



--------------------------------------------------------------------------------

Woodman Representatives:   Ian Gillis   Keith McCoy Woodman Development Company,
LLC   Woodman Development Company, LLC 24571 Silver Cloud Court, Suite 101  
24571 Silver Cloud Court, Suite 101 Monterey, California 93940   Monterey,
California 93940 Telephone No.: (831) 647-2443   Telephone No.: (831) 647-2443
Facsimile No.: (831) 674-2441   Facsimile No.: (831) 674-2441

 

  John Anderson   Woodman Development Company, LLC and   24571 Silver Cloud
Court, Suite 101   Monterey, California 93940   Telephone No.: (831) 647-2449  
Facsimile No.: (831) 674-2441

(b) Any one of the Lyon representatives and any one of the Woodman
representatives listed in Section 9.3(a) are together duly authorized to execute
all of the foregoing on behalf of Borrower and/or Guarantor, as the case may be,
and in taking action pursuant to the terms of this Loan Agreement and the other
Loan Documents, Lender is entitled to rely, without further investigation, upon
any notice, certificate, Draw Request Certification, request or other document
delivered in writing and executed or signed by such representatives of Borrower
and Guarantor. In addition, Lender may, at its option, refuse to take action if
a notice, certificate, Draw Request Certification, request or other document is
delivered to Lender that has not been executed or delivered by such designated
representatives of Borrower.

Section 9.4 Changes, Waivers, Discharge and Modifications in Writing

No provision of this Loan Agreement or any of the other Loan Documents may be
changed, waived, discharged or modified except by an instrument in writing
signed by the party against whom enforcement of the change, waiver, discharge or
modification is sought.

Section 9.5 No Waiver; Remedies Cumulative

No disbursement of proceeds of the Loan will constitute a waiver of any
conditions to Lender’s obligation to make further disbursements nor, if Borrower
is unable to satisfy any such conditions, will any such waiver have the effect
of precluding Lender from thereafter declaring such inability to constitute an
Event of Default (however described) under this Loan Agreement or any other Loan
Document. No failure or delay on the part of Lender in the exercise of any
power, right or privilege under this Loan Agreement or any other Loan Document
will impair such power, right or privilege or be construed to be a waiver of any
Event of Default (however described) or acquiescence therein, nor will any
single or partial exercise of any such power, right or privilege preclude any
other or further exercise thereof, or of any other right, power or privilege.
Except as specifically provided herein, all rights and remedies existing under
this Loan Agreement and the other Loan Documents are cumulative to and not
exclusive of any rights or remedies otherwise available.

 

61



--------------------------------------------------------------------------------

Section 9.6 Costs, Expenses and Taxes

Borrower agrees to pay the costs, and all expenses incurred by Lender in
connection with the preparation, execution, delivery, administration,
modification and amendment of this Loan Agreement, the other Loan Documents and
any other documents to be delivered hereunder. The costs and expenses to be paid
by Borrower include, without limitation, the following:

(1) the reasonable fees and out-of-pocket expenses of counsel for Lender, with
respect to the matters described above and with respect to advising Lender as to
its rights and responsibilities under this Loan Agreement and the other Loan
Documents;

(2) any and all stamp and other taxes payable or determined to be payable in
connection with the execution and delivery of this Loan Agreement, the other
Loan Documents and the other documents to be delivered hereunder;

(3) the reasonable fees, costs and expenses of any Appraisers retained by
Lender;

(4) the reasonable fees, costs and expenses of any Inspectors and any other
authorized representatives retained by Lender to inspect the Project or any
matters related thereto; and

(5) the costs associated with the issuance of the date-down endorsements
required by the terms of Section 3.2(12).

Borrower further agrees to pay all costs and expenses of Lender (including,
without limitation, reasonable counsel fees and expenses, court costs and all
other litigation expenses, including, but not limited to, reasonable expert
witness fees, document copying expenses, exhibit preparation, courier expenses,
postage expenses and communication expenses) in connection with Lender’s
exercising or enforcing any of its rights or remedies under this Loan Agreement,
the other Loan Documents and any other documents delivered hereunder, including,
without limitation, costs and expenses incurred in connection with any
bankruptcy, insolvency, liquidation, reorganization, moratorium or other similar
proceeding, or any refinancing or restructuring in the nature of a “workout” of
the Loan Documents and any other documents delivered by Borrower and Guarantor
related thereto.

Payment from Borrower of amounts due pursuant to this Section 9.6 will be due
10 days after it has received from Lender written notice of the nature of the
item for which payment is required and all such sums will bear interest at the
rate applicable to the principal balance of the Note, from the date such funds
were spent until repaid. Such amounts will be deemed secured by the Security
Instrument and other applicable Loan Documents.

Section 9.7 Disclaimer by Lender; No Joint Venture

Borrower acknowledges, understands and agrees as follows:

(1) The relationship between Borrower and Lender is, and will at all times
remain, solely that of borrower and lender, and Lender neither undertakes nor
assumes

 

62



--------------------------------------------------------------------------------

any responsibility for or duty to Borrower, Guarantor or any Affiliate to
select, review, inspect, supervise, pass judgment upon or inform Borrower of the
quality, adequacy or suitability of any matter or thing submitted to Lender for
its approval.

(2) Lender owes no duty of care to protect Borrower, Guarantor or any Affiliate
or any other Person against negligent, faulty, inadequate or defective building
or construction.

(3) Borrower is not and will not be an agent of Lender for any purpose. Lender
is not a joint venture partner with Borrower in any manner whatsoever. Approvals
granted by Lender for any matters covered under this Loan Agreement are to be
narrowly construed to cover only the parties and facts identified in any such
approval.

Section 9.8 Indemnification

In addition to the separate and independent Environmental Indemnity, Borrower
agrees to protect, indemnify, defend and hold harmless each Indemnified Party
from and against any and all claims, damages, losses, liabilities, obligations,
penalties, actions, judgments, suits, costs, disbursements and expenses
(including, without limitation, reasonable fees and expenses of counsel and
consultants and allocated costs of internal counsel) that may be incurred by or
asserted against any Indemnified Party, in each case arising out of or in
connection with or related to any of the following:

(1) the Loan, this Loan Agreement or any other Loan Document;

(2) the Project;

(3) the use of funds advanced under the Loan Documents; or

(4) the failure of Borrower, Guarantor or any other party to the Loan Documents
(other than Lender) to comply fully with any and all laws applicable to it;

whether or not an Indemnified Party is a party thereto and whether or not the
transactions contemplated hereby are consummated, except to the extent such
claims, damages, losses, liabilities, obligations, penalties, actions,
judgments, suits, costs, obligations, penalties, disbursements and expenses are
found in a final non-appealable judgment by a court of competent jurisdiction to
have resulted from a material default by Lender under any provisions of the Loan
Documents or from the gross negligence or willful misconduct of the Indemnified
Party. Without prejudice to the survival of any other agreement of Borrower
hereunder, the agreements and obligations of Borrower contained in this
Section 9.8 will survive the termination of this Loan Agreement and the other
Loan Documents and the payment in full of the Loan.

Section 9.9 Consultants

Borrower will pay any and all valid claims of any consultants, advisors, brokers
or agents whom either it, Guarantor, or any of their Affiliates has retained or
with whom it has initiated contact with respect to the Loan who claims a right
to any fees in connection with the Loan.

 

63



--------------------------------------------------------------------------------

Borrower will indemnify, defend and hold Lender harmless from such claims,
whether or not they are valid, pursuant to the terms of Section 9.8 above.

Section 9.10 Governing Law

This Loan Agreement is governed by and construed in accordance with the laws of
the State of California.

Section 9.11 Titles and Headings

The titles and headings of sections of this Loan Agreement are intended for
convenience only and are not in any way to affect the meaning or construction of
any provision of this Loan Agreement.

Section 9.12 Counterparts

This Loan Agreement may be executed in any number of counterparts, each of which
will be deemed an original and all of which will constitute one and the same
agreement with the same effect as if all parties had signed the same signature
page.

Section 9.13 Lender’s Rights with Respect to Loan

Notwithstanding any provision to the contrary contained in this Loan Agreement
or any other Loan Document, Lender, without notice to Borrower or Guarantor and
without their consent, may at any time sell, assign, grant or transfer to any
Person all or a portion of its interest in or rights with respect to the Loan
and in all or part of the obligations of Borrower and any other obligated party
under the Loan Documents.

Section 9.14 Confidentiality

Borrower and Lender will mutually agree on the contents of any press release,
public announcement or other public disclosure regarding this Loan Agreement and
the transactions contemplated hereunder to be made following the mutual
execution and delivery of this Loan Agreement; provided that Lender may disclose
the terms hereof and give copies of the Loan Documents, the Project Underwriting
Documents and any other materials related to the Loan, the Project, Borrower or
Guarantor, to assignees and participants and to prospective assignees and
participants. If either party fails to respond to the other party in writing
with either an approval or a disapproval within 5 Business Days of a party’s
receipt of the other party’s request for consent or approval as expressly
contemplated pursuant to this Section 9.14, then such consent or approval will
be deemed to have been given, provided that the 5 Business Day period will not
commence to run unless and until the other party has received all information,
materials, documents and other matters required to be submitted to it hereunder
with respect to the consent or approval and all other information, materials,
documents and other matters reasonably essential to its decision process.

Section 9.15 Time is of the Essence

Time is of the essence of this Loan Agreement.

 

64



--------------------------------------------------------------------------------

Section 9.16 No Third Parties Benefited

This Loan Agreement is made and entered into for the sole protection and legal
benefit of Borrower, Guarantor and Lender and their permitted successors and
assigns, and no other Person will be a direct or indirect legal beneficiary of,
or have any direct or indirect cause of action or claim in connection with this
Loan Agreement or any of the other Loan Documents. Lender will not have any
obligation to any Person not a party to this Loan Agreement or the other Loan
Documents.

Section 9.17 Severability

The illegality or unenforceability of any provision of this Loan Agreement or
any instrument or agreement required hereunder will not in any way affect or
impair the legality or enforceability of the remaining provisions of this Loan
Agreement or any instrument or agreement required hereunder.

Section 9.18 Jurisdiction

Any legal action or proceeding with respect to this Loan Agreement or any of the
other Loan Documents may be brought in the courts of the State of California or
of the United States sitting in Monterey County, California. By execution and
delivery of this Loan Agreement, each of Borrower and Lender consents, for
itself and in respect of its property, to the jurisdiction of those courts
(other than a foreclosure proceeding, in which event any such action, suit or
proceeding must be brought in the appropriate forum in the state in which the
Property is located). Each of Borrower and Lender irrevocably waives any
objection, including any objection to the laying of venue or based on the
grounds of forum non conveniens that it may now or hereafter have to the
bringing of any action or proceeding in that jurisdiction in respect to this
Loan Agreement or any document related hereto. Borrower and Lender each waive
any personal service of any summons, complaint or other process, which may be
made by any other means permitted by California law. Nothing in this
Section 9.18 will affect the right of Lender to serve legal process in any other
manner permitted by law or limit the right of Lender to bring any action or
proceeding against Borrower or its property in the courts of any other
jurisdiction.

 

65



--------------------------------------------------------------------------------

Section 9.19 Waiver of Jury Trial

Borrower and Lender waive, to the extent permitted by law, their respective
rights to a trial by jury or any claim or cause of action based upon or arising
out of or related to this Loan Agreement, the other Loan Documents or the
transactions contemplated hereby or thereby in any action, proceeding or other
litigation of any type brought by any party against any other party, whether
with respect to contract claims, tort claims, or otherwise. Borrower and Lender
agree that any such claim or cause of action will be tried by a court trial
without a jury.

Without limiting the foregoing, the parties further agree that their respective
right to a trial by jury is waived by operation of this section as to any
action, counterclaim or other proceeding that seeks, in whole or in part, to
challenge the validity or enforceability of this Loan Agreement or the other
Loan Documents or any provision hereof or thereof.

This waiver will apply to any subsequent amendments, renewals, supplements or
modifications to this Loan Agreement and the other Loan Documents.

Borrower and Lender hereby agree that this Loan Agreement constitutes a written
consent to waiver of trial by jury pursuant to the provisions of all applicable
laws and Borrower does hereby constitute and appoint Lender its true and lawful
attorney-in-fact, which appointment is coupled with an interest. Borrower does
hereby authorize and empower Lender, in the name, place and stead of Borrower,
to file this Loan Agreement with the clerk or judge of any court of competent
jurisdiction as a statutory written consent to waiver of trial by jury.

 

Initials:

       

Lender:

 

 

 

Borrower:

    WLH1:                 WLH2:                WDC:             

Section 9.20 Interpretation

This Loan Agreement and the other Loan Documents will not be construed against
Lender merely because of Lender’s involvement in the preparation of such
documents and agreements.

Section 9.21 Destruction of Note

If the Note is mutilated or destroyed by any cause whatsoever, or otherwise lost
or stolen and regardless of whether due to the act or neglect of Lender,
Borrower will execute and deliver to Lender in substitution therefor a duplicate
promissory note containing the same terms and conditions as the Note, within
10 days after Lender notifies Borrower of any such mutilation, destruction, loss
or theft of the Note, which notification shall include a certification by Lender
to Borrower that such mutilation, destruction, loss or theft of the Note, as
applicable, has occurred. Upon Borrower’s delivery of a duplicate promissory
note, Borrower will be relieved of all obligations under the original Note and
will thereafter be bound solely by the provisions of the duplicate promissory
note.

 

66



--------------------------------------------------------------------------------

Section 9.22 Entire Agreement

This Loan Agreement, together with the other Loan Documents, embodies the entire
agreement and understanding among Borrower, Guarantor and Lender and supersedes
all prior or contemporaneous agreements and understandings of those persons,
verbal or written, relating to the subject matter hereof and thereof except for
any prior arrangements made with respect to the payment by Borrower of (or any
indemnification for) any fees, costs or expenses payable to or incurred (or to
be incurred) by or on behalf of Lender.

 

67



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Lender and Borrower have caused this Loan Agreement to be
duly executed and delivered as of the date first above written.

 

BORROWER:

EAST GARRISON PARTNERS I, LLC,

a California limited liability company

By:

 

Lyon East Garrison Company I, LLC,

  a California limited liability company,   its co-managing member   By:  
William Lyon Homes, Inc.,     a California corporation,     its sole member

 

  By:  

 

  Name:  

 

  Title:  

 

 

  By:  

 

  Name:  

 

  Title:  

 

 

By:   Woodman Development Company, LLC,   a California limited liability
company,   its co-managing member   By:   Woodman Development Company, Inc.,    
a California corporation,     its managing member

 

    By:    

 

    Name:    

 

    Title:    

 

 

68



--------------------------------------------------------------------------------

LENDER:

RESIDENTIAL FUNDING COMPANY, LLC,
a Delaware limited liability company

By:

 

 

Name:

 

 

Title:

 

 

 

69



--------------------------------------------------------------------------------

EXHIBIT A

CONDITIONS TO OBLIGATION OF LENDER TO MAKE THE LOAN

The obligation of Lender to make the Loan is conditioned upon Lender having
received, in form and substance satisfactory to Lender, each of the following:

(1) Executed originals of each of the Loan Documents.

(2) The Project Underwriting Documents, executed originals of the other Loan
Documents and any other agreements, instruments, certificates and opinions that
Lender requires in connection with the Project.

(3) A counterpart of Lender’s Escrow Instructions confirming that the Security
Instrument has been duly recorded or is insured as being in a first-priority
lien position, which first-priority lien position will be evidenced and insured
by the Title Policy to be issued in accordance with Lender’s Escrow
Instructions.

(4) Evidence that Lender’s security interests in all personal property and any
fixtures covered by the Security Instrument are (or upon filing will be) duly
perfected and in a first-priority lien position.

(5) Evidence that all taxes, fees and other charges in connection with the
recording/filing of the Loan Documents have been paid by Borrower, and that all
delinquent taxes, assessments or other governmental charges or liens affecting
the Project, if any, have been paid, or if not paid, Borrower has posted a bond
or other security acceptable to Lender with respect to such unpaid taxes.

(6) A favorable opinion from counsel for Borrower with respect to the following:

(A) Borrower is duly organized, validly existing and in good standing as a
limited liability company under the laws of the State of California, is duly
qualified to do business and in good standing in every jurisdiction where its
business or properties require qualification and has all requisite power and
authority to own and operate its properties and to carry on its business as now
conducted.

(B) Borrower has the power and authority to execute and deliver, and perform its
obligations under, the Loan Documents.

(C) The execution, delivery and performance by Borrower of the Loan Agreement
and the Note have been duly authorized by all necessary action and do not and
will not (i) contravene the Certificate of Formation/Articles and Bylaws or
charter documents of Borrower; (ii) contravene any law, rule or regulation or,
to counsel’s knowledge (after due investigation), any order, writ, judgment,
injunction or decree or any contractual restriction binding on or affecting

 

A - 1



--------------------------------------------------------------------------------

Borrower; (iii) require any approval or consent of any member or any other
Person other than approvals or consents that have been previously obtained and
disclosed in writing to Lender; (iv) to counsel’s knowledge, result in a breach
of or constitute a default under any indenture or loan or credit agreement or
any other agreement, lease or instrument to which Borrower is a party or by
which Borrower or any of its properties may be bound or affected; or (v) to
counsel’s knowledge, result in, or require the creation or imposition of, any
lien of any nature (other than the contemplated liens) upon or with respect to
any of the properties now owned or hereafter acquired by Borrower; and, to
counsel’s knowledge, Borrower is not in default under any such law, rule,
regulation, order, writ, judgment, injunction, decree or contractual restriction
or any such indenture, agreement, lease or instrument.

(D) The Loan Documents to be executed by Borrower have been duly authorized,
executed and delivered and constitute the legal, valid and binding obligations
of Borrower enforceable in accordance with their respective terms.

(E) No authorization or approval or other action by, and no notice to or filing
with, any governmental authority or regulatory body is required for the due
execution, delivery and performance by Borrower of the Loan Documents or any
other document executed pursuant thereto or in connection therewith.

(F) To counsel’s knowledge, there is no pending or threatened action, suit,
proceeding or arbitration against or affecting Borrower or any of its Affiliates
before any court, governmental agency or arbitrator that, if adversely
determined, would result in a Material Adverse Change.

(G) The amounts to be received by Lender under the terms of the Loan Documents
do not constitute usurious or otherwise unlawful interest.

(H) The steps necessary to perfect Lender’s interest in the collateral required
to be pledged pursuant to the terms of the Loan Documents.

(I) Any other opinions that Lender reasonably requests.

(7) A favorable opinion from counsel for Guarantor with respect to the
following:

(A) Lyon is duly organized, validly existing and in good standing as a
corporation under the laws of the State of California, is in good standing in
California and is duly qualified to do business and in good standing in
California and every other jurisdiction where its business or properties require
qualification and has all requisite power and authority to own and operate its
properties and to carry on its business as now conducted.

(B) Guarantor has the power and authority to execute and deliver, and perform
its obligations under, the Guaranty and the Environmental Indemnity.

 

A - 2



--------------------------------------------------------------------------------

(C) The execution, delivery and performance by Guarantor of the Guaranty and the
Environmental Indemnity have been duly authorized by all necessary action and
does not and will not (i) contravene the Articles of incorporation or bylaws or
other formation documents of Lyon; (ii) contravene any law, rule or regulation
or, to counsel’s knowledge, any order, writ, judgment, injunction or decree or
any contractual restriction binding on or affecting Guarantor; (iii) require any
approval or consent of any member or any other Person other than approvals or
consents that have been previously obtained and disclosed in writing to Lender;
(iv) to counsel’s knowledge, result in a breach of or constitute a default under
any indenture or loan or credit agreement or any other agreement, lease or
instrument to which Guarantor is a party or by which Guarantor or any of its
properties may be bound or affected; or (v) to counsel’s knowledge (after due
investigation), result in, or require the creation or imposition of, any lien of
any nature (other than the contemplated liens) upon or with respect to any of
the properties now owned or hereafter acquired by Guarantor; and, to counsel’s
knowledge, Guarantor is not in default under any such law, rule, regulation,
order, writ, judgment, injunction, decree or contractual restriction or any such
indenture, agreement, lease or instrument.

(D) The Guaranty and the Environmental Indemnity has each been duly executed and
delivered and constitutes the legal, valid and binding obligations of Guarantor
enforceable in accordance with its terms.

(E) No authorization or approval or other action by, and no notice to or filing
with, any governmental authority or regulatory body is required for the due
execution, delivery and performance by Guarantor of the Guaranty or the
Environmental Indemnity any other document executed pursuant thereto or in
connection therewith.

(F) To counsel’s knowledge, there is no pending or threatened action, suit,
proceeding or arbitration against or affecting Guarantor or any of its
Affiliates before any court, governmental agency or arbitrator that, if
adversely determined, would result in a Material Adverse Change.

(G) Any other opinions that Lender reasonably requests.

(8) Certified copies of the Articles of Organization and Operating Agreement
(and all amendments thereto), and originals of Certificates of Good Standing for
Borrower, each of its co-managing members.

(9) Certified copies of the Articles of Incorporation, Bylaws (and all
amendments thereto), and an original Certificate of Good Standing for each sole
member and/or managing member, as applicable, of Lyon and each co-managing
member of Borrower.

 

A - 3



--------------------------------------------------------------------------------

(10) Copies of the resolutions for Borrower authorizing Borrower to obligate
itself with respect to the Loan and authorizing certain officers to execute and
deliver this Loan Agreement and the other Loan Documents.

(11) Copies of the resolutions authorizing Lyon to obligate itself with respect
to (and authorizing certain officers to execute and deliver) the Guaranty and
the applicable Environmental Indemnity.

(12) Payment of all costs and expenses incurred by Lender, including, without
limitation, the fees and costs of its legal counsel, in connection with the
preparation, execution and delivery of this Loan Agreement and the other Loan
Documents.

(13) Execution and delivery to the Agency a completion guaranty sufficient to
eliminate any restrictions on the ability of Borrower to obtain building permits
for Homes to be constructed on the Land based on the status of development or
construction of the Rental Affordable Housing.

(14) Copy of the Payment and Performance Agreement by and between Borrower and
the County of Monterey.

(15) Copies of the Affordable Housing MOAs, Laguna Seca events access plan and
all other instruments executed by Borrower, any Guarantor or any Affiliate of
any of them in connection with the Project.

(16) Copies of the Section 2081 Permit issued by the California Fish and Game
Commission, United States of American Army Right of Entry License and all other
permits and licenses issued in connection with the Project.

(17) Copies of the Incidental Take Permit, Right of Entry License and all other
permits and licenses issued in connection with the Project.

(18) Evidence satisfactory to Lender of Borrower’s equity contribution of no
less than Ten Million Two Hundred Thousand Dollars ($10,200,000).

 

A - 4



--------------------------------------------------------------------------------

EXHIBIT B

PROJECT UNDERWRITING DOCUMENTS

 

A. GENERAL PROJECT INFORMATION:

 

  1. Summary description of the Project and any proposed Phase.

 

  2. Purchase contract(s) for the Land.

 

  3. Cash flow analysis, which includes the Budget (including breakdown between
Land acquisition costs and costs of the Development Work and Construction
Progress Schedule).

 

  4. Market report supporting absorption rates and information on home product.

 

  5. Appraisal Report setting forth a Value for the Project and any proposed
Phase.

 

  6. Preliminary title report, including copies of all documents relating to
exceptions.

 

B. DEVELOPMENT INFORMATION AND DOCUMENTS:

 

  1. Site plan.

 

  2. Map of Project and any proposed Phase

 

  3. Evidence of site plan approval and proper zoning.

 

  4. ALTA Survey.

 

  6. Phase 1 environmental report, other reports and/or letters indicating the
Land is free and clear of hazardous materials and unexploded ordnance.

 

  7. Soils report.

 

  8. Letters regarding utility availability.

 

  9. Evidence of Borrower’s ability to satisfy the conditions of the site plan
approval.

 

C. PROJECT LEGAL DOCUMENTS

 

  1. Proposed CC&R’s, when available, or recorded CC&R’s.

 

  2. If a condominium, or otherwise applicable, a copy of the homeowner’s
association articles of incorporation, by-laws and budget.

 

B - 1



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF DRAW REQUEST CERTIFICATION

DRAW REQUEST NUMBER

DATE:                      , 20    

LENDER: RESIDENTIAL FUNDING COMPANY, LLC, a Delaware limited liability company

BORROWER: EAST GARRISON PARTNERS I, LLC, a California limited liability company

PROJECT: East Garrison

Reference is made to that certain Loan Agreement dated as of January 30, 2007,
between Lender and Borrower relating to the above referenced Project (as amended
or otherwise modified from time to time, the “Loan Agreement”). Capitalized
terms used herein without definition have the meanings set forth in the Loan
Agreement, unless the context requires otherwise.

Borrower requests Lender to disburse to Borrower the proceeds of the Loan in the
amounts and for the purposes stated in the attached Schedule 1.

In connection with the requested disbursement, Borrower hereby represents,
warrants and certifies to Lender as follows:

(1) No Event of Default or Potential Default presently exists under the Loan
Agreement or any other Loan Document.

(2) All of the representations and warranties of Borrower and Guarantor under
the Loan Agreement and the other Loan Documents are hereby remade and restated.

(3) With respect to the Loan:

(A) Borrower has satisfied all conditions precedent to the funding of the
Project as set forth in the Loan Documents;

(B) the Loan Documents are in full force and effect;

(C) the Loan is secured by a first-priority lien on the Project and the other
collateral described in the Loan Documents;

(D) the sum of all amounts expended in respect of the acquisition of the Land
and the Development Work does not exceed the Budget, or if such amounts do
exceed the Budget, attached hereto is a listing of the amounts over budget and
an explanation of such budget overrun(s); and

 

C - 1



--------------------------------------------------------------------------------

(E) all contractors, subcontractors, vendors, materialmen and other Persons
entitled to payment with respect to the Development Work have been paid or will
be paid, subject to retainage, with the proceeds of the requested disbursement.

(4) All insurance required to be maintained by Borrower remains in full force in
effect, of the types, in the amounts and issued by insurers as previously
approved by Lender.

(5) All Development Work covered by this Draw Request has been completed in
accordance with the applicable contracts and should now be paid, and all costs
incurred in connection with the Development Work either have been paid or will
be paid out of the proceeds of this disbursement.

 

BORROWER:

EAST GARRISON PARTNERS I, LLC,

a California limited liability company

By:

 

 

  Lyon representative

By:

 

 

  Woodman representative

 

D - 2



--------------------------------------------------------------------------------

EAST GARRISON

SCHEDULE 1 TO DRAW REQUEST NUMBER



--------------------------------------------------------------------------------

EXHIBIT D

CONSTRUCTION PROGRESS SCHEDULE

 

D - 1



--------------------------------------------------------------------------------

EXHIBIT E

PROJECT BUDGET

 

E - 1



--------------------------------------------------------------------------------

EXHIBIT F

FORM OF PHASE COMMITMENT

 

F - 1



--------------------------------------------------------------------------------

EXHIBIT G

SCHEDULE OF MINIMUM REQUIRED PAYMENTS PER LOT/SCHEDULED

RELEASE PRICE

 

G - 1



--------------------------------------------------------------------------------

EXHIBIT H

PHASE DEPICTIONS

 

H - 1



--------------------------------------------------------------------------------

EXHIBIT I

LYON REPRESENTATIVES

 

Wade Cable   Douglas Bauer Lyon East Garrison Company I, LLC   Lyon East
Garrison Company I, LLC c/o William Lyon Homes, Inc.,   c/o William Lyon Homes,
Inc. 4490 Von Karman Avenue   4490 Von Karman Avenue Newport Beach, California
92660   Newport Beach, California 92660 Telephone No.: (949) 476-5410  
Telephone No.: (949) 476-5468 Facsimile No.: (949) 252-2505   Facsimile No.:
(949) 252-2568

 

Mike Grubbs   Rick Robinson East Garrison Partners I, LLC   East Garrison
Partners I, LLC c/o William Lyon Homes, Inc.   c/o William Lyon Homes, Inc. 4490
Von Karman Avenue   4490 Von Karman Avenue Newport Beach, California 92660  
Newport Beach, California 92660 Telephone No.: (949) 476-5475   Telephone No.:
(949) 476-5226 Facsimile No.: (949) 252-2575   Facsimile No.: (949) 252-2575

 

Mike McMillen   Greg Mix East Garrison Partners I, LLC   East Garrison Partners
I, LLC c/o William Lyon Homes, Inc.   c/o William Lyon Homes, Inc. 15850 Concord
Circle, Suite B   2603 Camino Ramon, Suite 150 Morgan Hill, CA 95037   San
Ramon, CA 94583 Telephone No.: (408) 201-7702   Telephone No.: (925) 543-5533
Facsimile No.: (408) 778-8802   Facsimile No.: (925) 543-6918

 

  Mark Sherman   East Garrison Partners I, LLC

and

  c/o William Lyon Homes, Inc.   15850 Concord Circle, Suite B   Morgan Hill, CA
95037   Telephone No.: (408) 201-7701   Facsimile No.: (408) 778-8801

 

I - 1